

116 S4775 PCS: Delivering Immediate Relief to America’s Families, Schools and Small Businesses Act
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 564116th CONGRESS2d SessionS. 4775IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. McConnell introduced the following bill; which was read the first timeOctober 1, 2020Read the second time and placed on the calendarA BILLTo provide continued emergency assistance, educational support, and health care response for individuals, families, and businesses affected by the 2020 coronavirus pandemic.1.Short titleThis Act may be cited as the Delivering Immediate Relief to America’s Families, Schools and Small Businesses Act.2.Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. References.DIVISION A—Liability protections, continued relief for small businesses and workers, public health enhancements, and educational supportTITLE I—Sunsets and offsetsSec. 1001. Emergency relief and taxpayer protections.Sec. 1002. Direct appropriation.Sec. 1003. Termination of authority.Sec. 1004. Rescissions.TITLE II—Coronavirus liability reliefSec. 2001. Short title.Sec. 2002. Findings and purposes.Sec. 2003. Definitions.Subtitle A—Liability reliefPART I—Liability limitations for individuals and entities engaged in businesses, services, activities, or accommodationsSec. 2121. Application of part.Sec. 2122. Liability; safe harbor.PART II—Liability limitations for health care providersSec. 2141. Application of part.Sec. 2142. Liability for health care professionals and health care facilities during coronavirus public health emergency.PART III—Substantive and procedural provisions for coronavirus-related actions generallySec. 2161. Jurisdiction.Sec. 2162. Limitations on suits.Sec. 2163. Procedures for suit in district courts of the united states.Sec. 2164. Demand letters; cause of action.PART IV—Relation to labor and employment lawsSec. 2181. Limitation on violations under specific laws.Sec. 2182. Liability for conducting testing at workplace.Sec. 2183. Joint employment and independent contracting.Sec. 2184. Exclusion of certain notification requirements as a result of the COVID–19 public health emergency.Subtitle B—ProductsSec. 2201. Applicability of the targeted liability protections for pandemic and epidemic products and security countermeasures with respect to covid–19.Subtitle C—General provisionsSec. 2301. Severability.TITLE III—Assistance for American familiesSec. 3001. Short title.Sec. 3002. Extension of the Federal Pandemic Unemployment Compensation program.TITLE IV—Small business programsSec. 4001. Small business recovery.TITLE V—Postal Service assistanceSec. 5001. COVID–19 funding for the United States Postal Service.TITLE VI—Educational support and child careSubtitle A—Emergency education freedom grants; tax credits for contributions to eligible scholarship-granting organizationsSec. 6001. Emergency education freedom grants.Sec. 6002. Tax credits for contributions to eligible scholarship-granting organizations.Sec. 6003. Education Freedom Scholarships web portal and administration.Sec. 6004. 529 account funding for homeschool and additional elementary and secondary expenses.Subtitle B—Back to Work Child Care grantsSec. 6101. Back to Work Child Care grants.TITLE VII—Pandemic preparation and strategic stockpileSec. 7001. Sustained on-shore manufacturing capacity for public health emergencies.Sec. 7002. Improving and sustaining State medical stockpiles.Sec. 7003. Strengthening the Strategic National Stockpile.TITLE VIII—Coronavirus Relief Fund extensionSec. 8001. Extension of period to use Coronavirus Relief Fund payments.TITLE IX—Charitable givingSec. 9001. Increase in limitation on partial above the line deduction for charitable contributions.TITLE X—Critical mineralsSec. 10001. Mineral security.Sec. 10002. Rare earth element advanced coal technologies.TITLE XI—Miscellaneous provisionsSec. 11001. Emergency designation.DIVISION B—Coronavirus Response Additional Supplemental Appropriations Act, 20203.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. ALiability protections, continued relief for small businesses and
 workers, public health enhancements, and educational supportISunsets and offsets1001.Emergency relief and taxpayer protectionsSection 4003 of the CARES Act (15 U.S.C. 9061) is amended in subsection (e) by striking Amounts and inserting Notwithstanding any other provision of law, amounts.1002.Direct appropriationSection 4027 of the CARES Act (15 U.S.C. 9063) is amended by adding at the end the following:(d)ReductionThe appropriation made under this section shall be reduced, on January 19, 2021, by an amount equal to the difference between $454,000,000,000 and the aggregate amount of loans, loan guarantees, and other investments that the Secretary has made or committed to make under section 4003(b)(4) as of such date..1003.Termination of authoritySection 4029 of the CARES Act (15 U.S.C. 9063) is amended by adding at the end the following:(c)Federal reserve programs or facilities(1)In generalNotwithstanding any other provision of law, after January 4, 2021, the Board of Governors of the Federal Reserve System and the Federal Reserve banks shall not make any loan, purchase any obligation, asset, security, or other interest, or make any extension of credit through any program or facility established under section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) in which the Secretary made a loan, loan guarantee, or other investment using funds appropriated under section 4027, other than any such loan, purchase, or extension of credit for which a complete application was submitted on or before January 4, 2021, provided that such loan, purchase, or extension of credit is made on or before January 18, 2021, and under the terms and conditions of the program or facility as in effect on the date the complete application was submitted.(2)No modificationOn or after January 19, 2021, the Board of Governors of the Federal Reserve System and the Federal Reserve banks shall not modify the terms and conditions of any program or facility established under section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) in which the Secretary made a loan, loan guarantee, or other investment using funds appropriated under section 4027, but may modify or restructure a loan, obligation, asset, security, or other interest, or extension of credit made or purchased through any such program or facility provided that—(A)the loan, obligation, asset, security, or other interest, or extension of credit is for an eligible business, including an eligible nonprofit organization; and(B)the modification or restructuring relates to a single and specific eligible business, including an eligible nonprofit organization; and(C)the modification or restructuring is necessary to minimize costs to taxpayers that could arise from a default on the loan, obligation, asset, security, or other interest, or extension of credit..1004.Rescissions(a)PPP and subsidy for certain loan paymentsOf the unobligated balances in the appropriations account under the heading Small Business Administration—Business Loans Program Account, CARES Act as of the day before the date of enactment of this Act, effective on the date of enactment of this Act $146,000,000,000 shall be rescinded and deposited into the general fund of the Treasury.(b)Exchange stabilization fundSection 4003 of the CARES Act (15 U.S.C. 9042) is amended—(1)in subsection (a), by striking $500,000,000,000 and inserting $296,000,000,000; and (2)in subsection (b)(4), in the matter preceding subparagraph (A), by striking $454,000,000,000 and inserting $250,000,000,000.IICoronavirus liability
 relief2001.Short titleThis title may be cited as the Safeguarding America’s Frontline Employees To Offer Work Opportunities Required to Kickstart the Economy Act or the SAFE TO WORK Act.2002.Findings and purposes(a)FindingsCongress finds the following: (1)The SARS–CoV–2 virus that originated in China and causes the disease COVID–19 has caused untold misery and devastation throughout the world, including in the United States.(2)For months, frontline health care workers and health care facilities have fought the virus with courage and resolve. They did so at first with very little information about how to treat the virus and developed strategies to save lives of the people of the United States in real time. They risked their personal health and wellbeing to protect and treat their patients.(3)Businesses in the United States kicked into action to produce and procure personal protective equipment, such as masks, gloves, face shields, and hand sanitizer, and other necessary medical supplies, such as ventilators, at unprecedented rates.(4)To halt the spread of the disease, State and local governments took drastic measures. They shut down small and large businesses, schools, colleges and universities, religious, philanthropic and other nonprofit institutions, and local government agencies. They ordered people to remain in their homes.(5)This standstill was needed to slow the spread of the virus. But it devastated the economy of the United States. The sum of hundreds of local-level and State-level decisions to close nearly every space in which people might gather brought interstate commerce nearly to a halt.(6)This halt led to the loss of millions of jobs. These lost jobs were not a natural consequence of the economic environment, but rather the result of a drastic, though temporary, response to the unprecedented nature of this global pandemic.(7)Congress passed a series of statutes to address the health care and economic crises—the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123; 134 Stat. 146), the Families First Coronavirus Response Act (Public Law 116–127; 134 Stat. 178), the Coronavirus Aid, Relief, and Economic Security Act or the CARES Act (Public Law 116–136), and the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620). In these laws Congress exercised its power under the Commerce and Spending Clauses of the Constitution of the United States to direct trillions of taxpayer dollars toward efforts to aid workers, businesses, State and local governments, health care workers, and patients.(8)This legislation provided short-term insulation from the worst of the economic storm, but these laws alone cannot protect the United States from further devastation. Only reopening the economy so that workers can get back to work and students can get back to school can accomplish that goal.(9)The Constitution of the United States specifically enumerates the legislative powers of Congress. One of those powers is the regulation of interstate commerce. The Government is not a substitute for the economy, but it has the authority and the duty to act when interstate commerce is threatened and damaged. As applied to the present crisis, Congress can deploy its power over interstate commerce to promote a prudent reopening of businesses and other organizations that serve as the foundation and backbone of the national economy and of commerce among the States. These include small and large businesses, schools (which are substantial employers in their own right and provide necessary services to enable parents and other caregivers to return to work), colleges and universities (which are substantial employers and supply the interstate market for higher-education services), religious, philanthropic and other nonprofit institutions (which are substantial employers and provide necessary services to their communities), and local government agencies.(10)Congress must also ensure that the Nation’s health care workers and health care facilities are able to act fully to defeat the virus.(11)Congress must also safeguard its investment of taxpayer dollars under the CARES Act and other coronavirus legislation. Congress must ensure that those funds are used to help businesses and workers survive and recover from the economic crisis, and to help health care workers and health care facilities defeat the virus. CARES Act funds cannot be diverted from these important purposes to line the pockets of the trial bar.(12)One of the chief impediments to the continued flow of interstate commerce as this public-health crisis has unfolded is the risk of litigation. Small and large businesses, schools, colleges and universities, religious, philanthropic and other nonprofit institutions, and local government agencies confront the risk of a tidal wave of lawsuits accusing them of exposing employees, customers, students, and worshipers to coronavirus. Health care workers face the threat of lawsuits arising from their efforts to fight the virus.(13)They confront this litigation risk even as they work tirelessly to comply with the coronavirus guidance, rules, and regulations issued by local governments, State governments, and the Federal Government. They confront this risk notwithstanding equipment and staffing shortages. And they confront this risk while also grappling with constantly changing information on how best to protect employees, customers, students, and worshipers from the virus, and how best to treat it.(14)These lawsuits pose a substantial risk to interstate commerce because they threaten to keep small and large businesses, schools, colleges and universities, religious, philanthropic and other nonprofit institutions, and local government agencies from reopening for fear of expensive litigation that might prove to be meritless. These lawsuits further threaten to undermine the Nation’s fight against the virus by exposing our health care workers and health care facilities to liability for difficult medical decisions they have made under trying and uncertain circumstances.(15)These lawsuits also risk diverting taxpayer money provided under the CARES Act and other coronavirus legislation from its intended purposes to the pockets of opportunistic trial lawyers.(16)This risk is not purely local. It is necessarily national in scale. A patchwork of local and State rules governing liability in coronavirus-related lawsuits creates tremendous unpredictability for everyone participating in interstate commerce and acts as a significant drag on national recovery. The aggregation of each individual potential liability risk poses a substantial and unprecedented threat to interstate commerce.(17)The accumulated economic risks for these potential defendants directly and substantially affects interstate commerce. Individuals and entities potentially subject to coronavirus-related liability will structure their decisionmaking to avoid that liability. Small and large businesses, schools, colleges and universities, religious, philanthropic and other nonprofit institutions, and local government agencies may decline to reopen because of the risk of litigation. They may limit their output or engagement with customers and communities to avoid the risk of litigation. These individual economic decisions substantially affect interstate commerce because, as a whole, they will prevent the free and fair exchange of goods and services across State lines. Such economic activity that, individually and in the aggregate, substantially affects interstate commerce is precisely the sort of conduct that should be subject to congressional regulation.(18)Lawsuits against health care workers and facilities pose a similarly dangerous risk to interstate commerce. Interstate commerce will not truly rebound from this crisis until the virus is defeated, and that will not happen unless health care workers and facilities are free to combat vigorously the virus and treat patients with coronavirus and those otherwise impacted by the response to coronavirus.(19)Subjecting health care workers and facilities to onerous litigation even as they have done their level best to combat a virus about which very little was known when it arrived in the United States would divert important health care resources from hospitals and providers to courtrooms.(20)Such a diversion would substantially affect interstate commerce by degrading the national capacity for combating the virus and saving patients, thereby substantially elongating the period before interstate commerce could fully re-engage.(21)Congress also has the authority to determine the jurisdiction of the courts of the United States, to set the standards for causes of action they can hear, and to establish the rules by which those causes of action should proceed. Congress therefore must act to set rules governing liability in coronavirus-related lawsuits.(22)These rules necessarily must be temporary and carefully tailored to the interstate crisis caused by the coronavirus pandemic. They must extend no further than necessary to meet this uniquely national crisis for which a patchwork of State and local tort laws are ill-suited.(23)Because of the national scope of the economic and health care dangers posed by the risks of coronavirus-related lawsuits, establishing temporary rules governing liability for certain coronavirus-related tort claims is a necessary and proper means of carrying into execution Congress’s power to regulate commerce among the several States.(24)Because Congress must safeguard the investment of taxpayer dollars it made in the CARES Act and other coronavirus legislation, and ensure that they are used for their intended purposes and not diverted for other purposes, establishing temporary rules governing liability for certain coronavirus-related tort claims is a necessary and proper means of carrying into execution Congress’s power to provide for the general welfare of the United States. (b)PurposesPursuant to the powers delegated to Congress by article I, section 8, clauses 1, 3, 9, and 18, and article III, section 2, clause 1 of the Constitution of the United States, the purposes of this title are to—(1)establish necessary and consistent standards for litigating certain claims specific to the unique coronavirus pandemic; (2)prevent the overburdening of the court systems with undue litigation; (3)encourage planning, care, and appropriate risk management by small and large businesses, schools, colleges and universities, religious, philanthropic and other nonprofit institutions, local government agencies, and health care providers; (4)ensure that the Nation’s recovery from the coronavirus economic crisis is not burdened or slowed by the substantial risk of litigation; (5)prevent litigation brought to extract settlements and enrich trial lawyers rather than vindicate meritorious claims; (6)protect interstate commerce from the burdens of potentially meritless litigation; (7)ensure the economic recovery proceeds without artificial and unnecessary delay; (8)protect the interests of the taxpayers by ensuring that emergency taxpayer support continues to aid businesses, workers, and health care providers rather than enrich trial lawyers; and(9)protect the highest and best ideals of the national economy, so businesses can produce and serve their customers, workers can work, teachers can teach, students can learn, and believers can worship. 2003.DefinitionsIn this title:(1)Applicable government standards and guidanceThe term applicable government standards and guidance means—(A)any mandatory standards or regulations specifically concerning the prevention or mitigation of the transmission of coronavirus issued by the Federal Government, or a State or local government with jurisdiction over an individual or entity, whether provided by executive, judicial, or legislative order; and(B)with respect to an individual or entity that, at the time of the actual, alleged, feared, or potential for exposure to coronavirus is not subject to any mandatory standards or regulations described in subparagraph (A), any guidance, standards, or regulations specifically concerning the prevention or mitigation of the transmission of coronavirus issued by the Federal Government, or a State or local government with jurisdiction over the individual or entity. (2)Businesses, services, activities, or accommodationsThe term businesses, services, activities, or accommodations means any act by an individual or entity, irrespective of whether the act is carried on for profit, that is interstate or foreign commerce, that involves persons or things in interstate or foreign commerce, that involves the channels or instrumentalities of interstate or foreign commerce, that substantially affects interstate or foreign commerce, or that is otherwise an act subject to regulation by Congress as necessary and proper to carry into execution Congress’s powers to regulate interstate or foreign commerce or to spend funds for the general welfare. (3)CoronavirusThe term coronavirus means any disease, health condition, or threat of harm caused by the SARS–CoV–2 virus or a virus mutating therefrom.(4)Coronavirus exposure action(A)In generalThe term coronavirus exposure action means a civil action—(i)brought by a person who suffered personal injury or is at risk of suffering personal injury, or a representative of a person who suffered personal injury or is at risk of suffering personal injury;(ii)brought against an individual or entity engaged in businesses, services, activities, or accommodations; and(iii)alleging that an actual, alleged, feared, or potential for exposure to coronavirus caused the personal injury or risk of personal injury, that— (I)occurred in the course of the businesses, services, activities, or accommodations of the individual or entity; and(II)occurred—(aa)on or after December 1, 2019; and(bb)before the later of—(AA)October 1, 2024; or(BB)the date on which there is no declaration by the Secretary of Health and Human Services under section 319F–3(b) of the Public Health Service Act (42 U.S.C. 247d–6d(b)) (relating to medical countermeasures) that is in effect with respect to coronavirus, including the Declaration Under the Public Readiness and Emergency Preparedness Act for Medical Countermeasures Against COVID–19 (85 Fed. Reg. 15198 ) issued by the Secretary of Health and Human Services on March 17, 2020.(B)ExclusionsThe term coronavirus exposure action does not include— (i)a criminal, civil, or administrative enforcement action brought by the Federal Government or any State, local, or Tribal government; or(ii)a claim alleging intentional discrimination on the basis of race, color, national origin, religion, sex (including pregnancy), disability, genetic information, or age. (5)Coronavirus-related actionThe term coronavirus-related action means a coronavirus exposure action or a coronavirus-related medical liability action.(6)Coronavirus-related health care servicesThe term coronavirus-related health care services means services provided by a health care provider, regardless of the location where the services are provided, that relate to—(A)the diagnosis, prevention, or treatment of coronavirus;(B)the assessment or care of an individual with a confirmed or suspected case of coronavirus; or(C)the care of any individual who is admitted to, presents to, receives services from, or resides at, a health care provider for any purpose during the period of a Federal emergency declaration concerning coronavirus, if such provider’s decisions or activities with respect to such individual are impacted as a result of coronavirus. (7)Coronavirus-related medical liability action(A)In generalThe term coronavirus-related medical liability action means a civil action—(i)brought by a person who suffered personal injury, or a representative of a person who suffered personal injury;(ii)brought against a health care provider; and(iii)alleging any harm, damage, breach, or tort resulting in the personal injury alleged to have been caused by, be arising out of, or be related to a health care provider’s act or omission in the course of arranging for or providing coronavirus-related health care services that occurred—(I)on or after December 1, 2019; and(II)before the later of—(aa)October 1, 2024; or(bb)the date on which there is no declaration by the Secretary of Health and Human Services under section 319F–3(b) of the Public Health Service Act (42 U.S.C. 247d–6d(b)) (relating to covered countermeasures) that is in effect with respect to coronavirus, including the Declaration Under the Public Readiness and Emergency Preparedness Act for Medical Countermeasures Against COVID–19 (85 Fed. Reg. 15198 ) issued by the Secretary of Health and Human Services on March 17, 2020.(B)ExclusionsThe term coronavirus-related medical liability action does not include— (i)a criminal, civil, or administrative enforcement action brought by the Federal Government or any State, local, or Tribal government; or (ii)a claim alleging intentional discrimination on the basis of race, color, national origin, religion, sex (including pregnancy), disability, genetic information, or age. (8)EmployerThe term employer—(A)means any person serving as an employer or acting directly in the interest of an employer in relation to an employee;(B)includes a public agency; and(C)does not include any labor organization (other than when acting as an employer) or any person acting in the capacity of officer or agent of such labor organization.(9)GovernmentThe term government means an agency, instrumentality, or other entity of the Federal Government, a State government (including multijurisdictional agencies, instrumentalities, and entities), a local government, or a Tribal government.(10)Gross negligenceThe term gross negligence means a conscious, voluntary act or omission in reckless disregard of—(A)a legal duty;(B)the consequences to another party; and(C)applicable government standards and guidance.(11)HarmThe term harm includes— (A)physical and nonphysical contact that results in personal injury to an individual; and (B)economic and noneconomic losses.(12)Health care provider(A)In generalThe term health care provider means any person, including an agent, volunteer (subject to subparagraph (C)), contractor, employee, or other entity, who is—(i)required by Federal or State law to be licensed, registered, or certified to provide health care and is so licensed, registered, or certified (or is exempt from any such requirement);(ii)otherwise authorized by Federal or State law to provide care (including services and supports furnished in a home or community-based residential setting under the State Medicaid program or a waiver of that program); or(iii)considered under applicable Federal or State law to be a health care provider, health care professional, health care institution, or health care facility.(B)Inclusion of administrators, supervisors, etcThe term health care provider includes a health care facility administrator, executive, supervisor, board member or trustee, or another individual responsible for directing, supervising, or monitoring the provision of coronavirus-related health care services in a comparable role.(C)Inclusion of volunteersThe term health care provider includes volunteers that meet the following criteria:(i)The volunteer is a health care professional providing coronavirus-related health care services.(ii)The act or omission by the volunteer occurs—(I)in the course of providing health care services;(II)in the health care professional’s capacity as a volunteer;(III)in the course of providing health care services that—(aa)are within the scope of the license, registration, or certification of the volunteer, as defined by the State of licensure, registration, or certification; and(bb)do not exceed the scope of license, registration, or certification of a substantially similar health professional in the State in which such act or omission occurs; and(IV)in a good-faith belief that the individual being treated is in need of health care services.(13)Individual or entityThe term individual or entity means—(A)any natural person, corporation, company, trade, business, firm, partnership, joint stock company, vessel in rem, educational institution, labor organization, or similar organization or group of organizations;(B)any nonprofit organization, foundation, society, or association organized for religious, charitable, educational, or other purposes; or(C)any State, Tribal, or local government. (14)Local governmentThe term local government means any unit of government within a State, including a—(A)county;(B)borough;(C)municipality;(D)city;(E)town;(F)township;(G)parish;(H)local public authority, including any public housing agency under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.);(I)special district;(J)school district;(K)intrastate district;(L)council of governments, whether or not incorporated as a nonprofit corporation under State law; and(M)agency or instrumentality of—(i)multiple units of local government (including units of local government located in different States); or(ii)an intra-State unit of local government.(15)MandatoryThe term mandatory, with respect to applicable government standards and guidance, means the standards or regulations are themselves enforceable by the issuing government through criminal, civil, or administrative action. (16)Personal injuryThe term personal injury means—(A)actual or potential physical injury to an individual or death caused by a physical injury; or(B)mental suffering, emotional distress, or similar injuries suffered by an individual in connection with a physical injury.(17)StateThe term State—(A)means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa, and any other territory or possession of the United States, and any political subdivision or instrumentality thereof; and(B)includes any agency or instrumentality of 2 or more of the entities described in subparagraph (A).(18)Tribal government(A)In generalThe term Tribal government means the recognized governing body of any Indian tribe included on the list published by the Secretary of the Interior pursuant to section 104(a) of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131(a)).(B)InclusionThe term Tribal government includes any subdivision (regardless of the laws and regulations of the jurisdiction in which the subdivision is organized or incorporated) of a governing body described in subparagraph (A) that—(i)is wholly owned by that governing body; and(ii)has been delegated the right to exercise 1 or more substantial governmental functions of the governing body.(19)Willful misconductThe term willful misconduct means an act or omission that is taken—(A)intentionally to achieve a wrongful purpose;(B)knowingly without legal or factual justification; and(C)in disregard of a known or obvious risk that is so great as to make it highly probable that the harm will outweigh the benefit.ALiability reliefILiability limitations for individuals and entities engaged
 in businesses, services, activities, or accommodations2121.Application of part(a)Cause of action; tribal sovereign immunity(1)Cause of action(A)In generalThis part creates an exclusive cause of action for coronavirus exposure actions.(B)LiabilityA plaintiff may prevail in a coronavirus exposure action only in accordance with the requirements of this subtitle.(C)ApplicationThe provisions of this part shall apply to—(i)any cause of action that is a coronavirus exposure action that was filed before the date of enactment of this Act and that is pending on such date of enactment; and(ii)any coronavirus exposure action filed on or after such date of enactment.(2)Preservation of liability limits and
 defensesExcept as otherwise explicitly provided in this part, nothing in this part expands any liability otherwise imposed or limits any defense otherwise available under Federal, State, or Tribal law.(3)ImmunityNothing in this part abrogates the immunity of any State, or waives the immunity of any Tribal government. The limitations on liability provided under this part shall control in any action properly filed against a State or Tribal government pursuant to a duly executed waiver by the State or Tribe of sovereign immunity and stating claims within the scope of this part.(b)Preemption and supersedure(1)In generalExcept as described in paragraphs (2) through (6), this part preempts and supersedes any Federal, State, or Tribal law, including statutes, regulations, rules, orders, proclamations, or standards that are enacted, promulgated, or established under common law, related to recovery for personal injuries caused by actual, alleged, feared, or potential for exposure to coronavirus.(2)Stricter laws not preempted or
 supersededNothing in this part shall be construed to affect the applicability of any provision of any Federal, State, or Tribal law that imposes stricter limits on damages or liabilities for personal injury caused by, arising out of, or related to an actual, alleged, feared, or potential for exposure to coronavirus, or otherwise affords greater protection to defendants in any coronavirus exposure action, than are provided in this part. Any such provision of Federal, State, or Tribal law shall be applied in addition to the requirements of this part and not in lieu thereof. (3)Workers’ compensation laws not preempted or
 supersededNothing in this part shall be construed to affect the applicability of any State or Tribal law providing for a claim for benefits under a workers’ compensation scheme or program, or to preempt or supersede an exclusive remedy under such scheme or program.(4)Enforcement actionsNothing in this part shall be construed to impair, limit, or affect the authority of the Federal Government, or of any State, local, or Tribal government, to bring any criminal, civil, or administrative enforcement action against any individual or entity. (5)Discrimination claimsNothing in this part shall be construed to affect the applicability of any provision of any Federal, State, or Tribal law that creates a cause of action for intentional discrimination on the basis of race, color, national origin, religion, sex (including pregnancy), disability, genetic information, or age. (6)Maintenance and cureNothing in this part shall be construed to affect a seaman’s right to claim maintenance and cure benefits.(c)Statute of limitationsA coronavirus exposure action may not be commenced in any Federal, State, or Tribal government court later than 1 year after the date of the actual, alleged, feared, or potential for exposure to coronavirus.2122.Liability; safe harbor(a)Requirements for liability for exposure to
 coronavirusNotwithstanding any other provision of law, and except as otherwise provided in this section, no individual or entity engaged in businesses, services, activities, or accommodations shall be liable in any coronavirus exposure action unless the plaintiff can prove by clear and convincing evidence that—(1)in engaging in the businesses, services, activities, or accommodations, the individual or entity was not making reasonable efforts in light of all the circumstances to comply with the applicable government standards and guidance in effect at the time of the actual, alleged, feared, or potential for exposure to coronavirus;(2)the individual or entity engaged in gross negligence or willful misconduct that caused an actual exposure to coronavirus; and(3)the actual exposure to coronavirus caused the personal injury of the plaintiff.(b)Reasonable efforts To comply(1)Conflicting applicable government standards and
 guidance(A)In generalIf more than 1 government to whose jurisdiction an individual or entity is subject issues applicable government standards and guidance, and the applicable government standards and guidance issued by 1 or more of the governments conflicts with the applicable government standards and guidance issued by 1 or more of the other governments, the individual or entity shall be considered to have made reasonable efforts in light of all the circumstances to comply with the applicable government standards and guidance for purposes of subsection (a)(1) unless the plaintiff establishes by clear and convincing evidence that the individual or entity was not making reasonable efforts in light of all the circumstances to comply with any of the conflicting applicable government standards and guidance issued by any government to whose jurisdiction the individual or entity is subject.(B)ExceptionIf mandatory standards and regulations constituting applicable government standards and guidance issued by any government with jurisdiction over the individual or entity conflict with applicable government standards and guidance that are not mandatory and are issued by any other government with jurisdiction over the individual or entity or by the same government that issued the mandatory standards and regulations, the plaintiff may establish that the individual or entity did not make reasonable efforts in light of all the circumstances to comply with the applicable government standards and guidance for purposes of subsection (a)(1) by establishing by clear and convincing evidence that the individual or entity was not making reasonable efforts in light of all the circumstances to comply with the mandatory standards and regulations to which the individual or entity was subject. (2)Written or published policy(A)In generalIf an individual or entity engaged in businesses, services, activities, or accommodations maintained a written or published policy on the mitigation of transmission of coronavirus at the time of the actual, alleged, feared, or potential for exposure to coronavirus that complied with, or was more protective than, the applicable government standards and guidance to which the individual or entity was subject, the individual or entity shall be presumed to have made reasonable efforts in light of all the circumstances to comply with the applicable government standards and guidance for purposes of subsection (a)(1).(B)RebuttalThe plaintiff may rebut the presumption under subparagraph (A) by establishing that the individual or entity was not complying with the written or published policy at the time of the actual, alleged, feared, or potential for exposure to coronavirus.(C)Absence of a written or published
 policyThe absence of a written or published policy shall not give rise to a presumption that the individual or entity did not make reasonable efforts in light of all the circumstances to comply with the applicable government standards and guidance for purposes of subsection (a)(1).(3)TimingFor purposes of subsection (a)(1), a change to a policy or practice by an individual or entity before or after the actual, alleged, feared, or potential for exposure to coronavirus, shall not be evidence of liability for the actual, alleged, feared, or potential for exposure to coronavirus.(c)Third partiesNo individual or entity shall be held liable in a coronavirus exposure action for the acts or omissions of a third party, unless—(1)the individual or entity had an obligation under general common law principles to control the acts or omissions of the third party; or(2)the third party was an agent of the individual or entity.(d)MitigationChanges to the policies, practices, or procedures of an individual or entity for complying with the applicable government standards and guidance after the time of the actual, alleged, feared, or potential for exposure to coronavirus, shall not be considered evidence of liability or culpability.IILiability limitations for health care providers2141.Application of part(a)In general(1)Cause of action(A)In generalThis part creates an exclusive cause of action for coronavirus-related medical liability actions.(B)LiabilityA plaintiff may prevail in a coronavirus-related medical liability action only in accordance with the requirements of this subtitle.(C)ApplicationThe provisions of this part shall apply to—(i)any cause of action that is a coronavirus-related medical liability action that was filed before the date of enactment of this Act and that is pending on such date of enactment; and(ii)any coronavirus-related medical liability action filed on or after such date of enactment.(2)Preservation of liability limits and
 defensesExcept as otherwise explicitly provided in this part, nothing in this part expands any liability otherwise imposed or limits any defense otherwise available under Federal, State, or Tribal law.(3)ImmunityNothing in this part abrogates the immunity of any State, or waives the immunity of any Tribal government. The limitations on liability provided under this part shall control in any action properly filed against a State or Tribal government pursuant to a duly executed waiver by the State or Tribe of sovereign immunity and stating claims within the scope of this part. (b)Preemption and supersedure(1)In generalExcept as described in paragraphs (2) through (6), this part preempts and supersedes any Federal, State, or Tribal law, including statutes, regulations, rules, orders, proclamations, or standards that are enacted, promulgated, or established under common law, related to recovery for personal injuries caused by, arising out of, or related to an act or omission by a health care provider in the course of arranging for or providing coronavirus-related health care services.(2)Stricter laws not preempted or
 supersededNothing in this part shall be construed to affect the applicability of any provision of any Federal, State, or Tribal law that imposes stricter limits on damages or liabilities for personal injury caused by, arising out of, or related to an act or omission by a health care provider in the course of arranging for or providing coronavirus-related health care services, or otherwise affords greater protection to defendants in any coronavirus-related medical liability action than are provided in this part. Any such provision of Federal, State, or Tribal law shall be applied in addition to the requirements of this part and not in lieu thereof.(3)Enforcement actionsNothing in this part shall be construed to impair, limit, or affect the authority of the Federal Government, or of any State, local, or Tribal government to bring any criminal, civil, or administrative enforcement action against any health care provider. (4)Discrimination claimsNothing in this part shall be construed to affect the applicability of any provision of any Federal, State, or Tribal law that creates a cause of action for intentional discrimination on the basis of race, color, national origin, religion, sex (including pregnancy), disability, genetic information, or age. (5)Public Readiness and Emergency
 PreparednessNothing in this part shall be construed to affect the applicability of section 319F–3 of the Public Health Service Act (42 U.S.C. 247d–6d) to any act or omission involving a covered countermeasure, as defined in subsection (i) of such section in arranging for or providing coronavirus-related health care services. Nothing in this part shall be construed to affect the applicability of section 319F–4 of the Public Health Service Act (42 U.S.C. 247d–6e). (6)Vaccine injuryTo the extent that title XXI of the Public Health Service Act (42 U.S.C. 300aa–1 et seq.) establishes a Federal rule applicable to a civil action brought for a vaccine-related injury or death, this part does not affect the application of that rule to such an action.(c)Statute of limitationsA coronavirus-related medical liability action may not be commenced in any Federal, State, or Tribal government court later than 1 year after the date of the alleged harm, damage, breach, or tort, unless tolled for—(1)proof of fraud; (2)intentional concealment; or(3)the presence of a foreign body, which has no therapeutic or diagnostic purpose or effect, in the person of the injured person.2142.Liability for health care professionals and health care
										facilities during coronavirus public health
										emergency(a)Requirements for liability for coronavirus-related
 health care servicesNotwithstanding any other provision of law, and except as provided in subsection (b), no health care provider shall be liable in a coronavirus-related medical liability action unless the plaintiff can prove by clear and convincing evidence—(1)gross negligence or willful misconduct by the health care provider; and(2)that the alleged harm, damage, breach, or tort resulting in the personal injury was directly caused by the alleged gross negligence or willful misconduct.(b)ExceptionsFor purposes of this section, acts, omissions, or decisions resulting from a resource or staffing shortage shall not be considered willful misconduct or gross negligence.IIISubstantive and procedural provisions for
 coronavirus-related actions generally2161.Jurisdiction(a)JurisdictionThe district courts of the United States shall have concurrent original jurisdiction of any coronavirus-related action.(b)Removal(1)In generalA coronavirus-related action of which the district courts of the United States have original jurisdiction under subsection (a) that is brought in a State or Tribal government court may be removed to a district court of the United States in accordance with section 1446 of title 28, United States Code, except that—(A)notwithstanding subsection (b)(2)(A) of such section, such action may be removed by any defendant without the consent of all defendants; and(B)notwithstanding subsection (b)(1) of such section, for any cause of action that is a coronavirus-related action that was filed in a State court before the date of enactment of this Act and that is pending in such court on such date of enactment, and of which the district courts of the United States have original jurisdiction under subsection (a), any defendant may file a notice of removal of a civil action or proceeding within 30 days of the date of enactment of this Act.(2)Procedure after removalSection 1447 of title 28, United States Code, shall apply to any removal of a case under paragraph (1), except that, notwithstanding subsection (d) of such section, a court of appeals of the United States shall accept an appeal from an order of a district court granting or denying a motion to remand the case to the State or Tribal government court from which it was removed if application is made to the court of appeals of the United States not later than 10 days after the entry of the order.2162.Limitations on suits(a)Joint and several liability limitations(1)In generalAn individual or entity against whom a final judgment is entered in any coronavirus-related action shall be liable solely for the portion of the judgment that corresponds to the relative and proportionate responsibility of that individual or entity. In determining the percentage of responsibility of any defendant, the trier of fact shall determine that percentage as a percentage of the total fault of all individuals or entities, including the plaintiff, who caused or contributed to the total loss incurred by the plaintiff.(2)Proportionate liability(A)Determination of responsibilityIn any coronavirus-related action, the court shall instruct the jury to answer special interrogatories, or, if there is no jury, the court shall make findings with respect to each defendant, including defendants who have entered into settlements with the plaintiff or plaintiffs, concerning the percentage of responsibility, if any, of each defendant, measured as a percentage of the total fault of all individuals or entities who caused or contributed to the loss incurred by the plaintiff.(B)Factors for considerationIn determining the percentage of responsibility under this subsection, the trier of fact shall consider—(i)the nature of the conduct of each individual or entity found to have caused or contributed to the loss incurred by the plaintiff; and(ii)the nature and extent of the causal relationship between the conduct of each such individual or entity and the damages incurred by the plaintiff.(3)Joint liability for specific intent or
 fraudNotwithstanding paragraph (1), in any coronavirus-related action the liability of a defendant is joint and several if the trier of fact specifically determines that the defendant—(A)acted with specific intent to injure the plaintiff; or(B)knowingly committed fraud.(4)Right to contribution not affectedNothing in this subsection affects the right, under any other law, of a defendant to contribution with respect to another defendant determined under paragraph (3) to have acted with specific intent to injure the plaintiff or to have knowingly committed fraud.(b)Limitations on damagesIn any coronavirus-related action—(1)the award of compensatory damages shall be limited to economic losses incurred as the result of the personal injury, harm, damage, breach, or tort, except that the court may award damages for noneconomic losses if the trier of fact determines that the personal injury, harm, damage, breach, or tort was caused by the willful misconduct of the individual or entity;(2)punitive damages—(A)may be awarded only if the trier of fact determines that the personal injury to the plaintiff was caused by the willful misconduct of the individual or entity; and(B)may not exceed the amount of compensatory damages awarded; and(3)the amount of monetary damages awarded to a plaintiff shall be reduced by the amount of compensation received by the plaintiff from another source in connection with the personal injury, harm, damage, breach, or tort, such as insurance or reimbursement by a government.(c)Preemption and supersedure(1)In generalExcept as described in paragraphs (2) and (3), this section preempts and supersedes any Federal, State, or Tribal law, including statutes, regulations, rules, orders, proclamations, or standards that are enacted, promulgated, or established under common law, related to joint and several liability, proportionate or contributory liability, contribution, or the award of damages for any coronavirus-related action.(2)Stricter laws not preempted or
 supersededNothing in this section shall be construed to affect the applicability of any provision of any Federal, State, or Tribal law that—(A)limits the liability of a defendant in a coronavirus-related action to a lesser degree of liability than the degree of liability determined under this section; (B)otherwise affords a greater degree of protection from joint or several liability than is afforded by this section; or(C)limits the damages that can be recovered from a defendant in a coronavirus-related action to a lesser amount of damages than the amount determined under this section. (3)Public Readiness and Emergency
 PreparednessNothing in this part shall be construed to affect the applicability of section 319F–3 of the Public Health Service Act (42 U.S.C. 247d–6d) to any act or omission involving a covered countermeasure, as defined in subsection (i) of such section in arranging for or providing coronavirus-related health care services. Nothing in this part shall be construed to affect the applicability of section 319F–4 of the Public Health Service Act (42 U.S.C. 247d–6e). 2163.Procedures for suit in district courts of the united
 states(a)Pleading with particularityIn any coronavirus-related action filed in or removed to a district court of the United States—(1)the complaint shall plead with particularity—(A)each element of the plaintiff’s claim; and(B)with respect to a coronavirus exposure action, all places and persons visited by the person on whose behalf the complaint was filed and all persons who visited the residence of the person on whose behalf the complaint was filed during the 14-day-period before the onset of the first symptoms allegedly caused by coronavirus, including—(i)each individual or entity against which a complaint is filed, along with the factual basis for the belief that such individual or entity was a cause of the personal injury alleged; and(ii)every other person or place visited by the person on whose behalf the complaint was filed and every other person who visited the residence of the person on whose behalf the complaint was filed during such period, along with the factual basis for the belief that these persons and places were not the cause of the personal injury alleged; and(2)the complaint shall plead with particularity each alleged act or omission constituting gross negligence or willful misconduct that resulted in personal injury, harm, damage, breach, or tort.(b)Separate statements concerning the nature and amount
 of damages and required state of mind(1)Nature and amount of damagesIn any coronavirus-related action filed in or removed to a district court of the United States in which monetary damages are requested, there shall be filed with the complaint a statement of specific information as to the nature and amount of each element of damages and the factual basis for the damages calculation.(2)Required state of mindIn any coronavirus-related action filed in or removed to a district court of the United States in which a claim is asserted on which the plaintiff may prevail only on proof that the defendant acted with a particular state of mind, there shall be filed with the complaint, with respect to each element of that claim, a statement of the facts giving rise to a strong inference that the defendant acted with the required state of mind.(c)Verification and medical records(1)Verification requirement(A)In generalThe complaint in a coronavirus-related action filed in or removed to a district court of the United States shall include a verification, made by affidavit of the plaintiff under oath, stating that the pleading is true to the knowledge of the deponent, except as to matters specifically identified as being alleged on information and belief, and that as to those matters the plaintiff believes it to be true.(B)Identification of matters alleged upon
 information and beliefAny matter that is not specifically identified as being alleged upon the information and belief of the plaintiff, shall be regarded for all purposes, including a criminal prosecution, as having been made upon the knowledge of the plaintiff.(2)Materials requiredIn any coronavirus-related action filed in or removed to a district court of the United States, the plaintiff shall file with the complaint—(A)an affidavit by a physician or other qualified medical expert who did not treat the person on whose behalf the complaint was filed that explains the basis for such physician’s or other qualified medical expert’s belief that such person suffered the personal injury, harm, damage, breach, or tort alleged in the complaint; and (B)certified medical records documenting the alleged personal injury, harm, damage, breach, or tort.(d)Application with Federal rules of civil
 procedureThis section applies exclusively to any coronavirus-related action filed in or removed to a district court of the United States and, except to the extent that this section requires additional information to be contained in or attached to pleadings, nothing in this section is intended to amend or otherwise supersede applicable rules of Federal civil procedure.(e)Civil discovery for actions in district courts of
 the United States(1)TimingNotwithstanding any other provision of law, in any coronavirus-related action filed in or removed to a district court of the United States, no discovery shall be allowed before—(A)the time has expired for the defendant to answer or file a motion to dismiss; and(B)if a motion to dismiss is filed, the court has ruled on the motion.(2)StandardNotwithstanding any other provision of law, the court in any coronavirus-related action that is filed in or removed to a district court of the United States—(A)shall permit discovery only with respect to matters directly related to material issues contested in the coronavirus-related action; and(B)may compel a response to a discovery request (including a request for admission, an interrogatory, a request for production of documents, or any other form of discovery request) under rule 37 of the Federal Rules of Civil Procedure, only if the court finds that—(i)the requesting party needs the information sought to prove or defend as to a material issue contested in such action; and(ii)the likely benefits of a response to such request equal or exceed the burden or cost for the responding party of providing such response.(f)Interlocutory appeal and stay of discoveryThe courts of appeals of the United States shall have jurisdiction of an appeal from a motion to dismiss that is denied in any coronavirus-related action in a district court of the United States. The district court shall stay all discovery in such a coronavirus-related action until the court of appeals has disposed of the appeal.(g)Class actions and multidistrict litigation
 proceedings(1)Class actionsIn any coronavirus-related action that is filed in or removed to a district court of the United States and is maintained as a class action or multidistrict litigation—(A)an individual or entity shall only be a member of the class if the individual or entity affirmatively elects to be a member; and(B)the court, in addition to any other notice required by applicable Federal or State law, shall direct notice of the action to each member of the class, which shall include—(i)a concise and clear description of the nature of the action;(ii)the jurisdiction where the case is pending; and(iii)the fee arrangements with class counsel, including—(I)the hourly fee being charged; or(II)if it is a contingency fee, the percentage of the final award which will be paid, including an estimate of the total amount that would be paid if the requested damages were to be granted; and(III)if the cost of the litigation is being financed, a description of the financing arrangement.(2)Multidistrict litigations(A)Trial prohibitionIn any coordinated or consolidated pretrial proceedings conducted pursuant to section 1407(b) of title 28, United States Code, the judge or judges to whom coronavirus-related actions are assigned by the Judicial Panel on Multidistrict Litigation may not conduct a trial in a coronavirus-related action transferred to or directly filed in the proceedings unless all parties to that coronavirus-related action consent.(B)Review of ordersThe court of appeals of the United States having jurisdiction over the transferee district court shall permit an appeal to be taken from any order issued in the conduct of coordinated or consolidated pretrial proceedings conducted pursuant to section 1407(b) of title 28, United States Code, if the order is applicable to 1 or more coronavirus-related actions and an immediate appeal from the order may materially advance the ultimate termination of 1 or more coronavirus-related actions in the proceedings.2164.Demand letters; cause of action(a)Cause of actionIf any person transmits or causes another to transmit in any form and by any means a demand for remuneration in exchange for settling, releasing, waiving, or otherwise not pursuing a claim that is, or could be, brought as part of a coronavirus-related action, the party receiving such a demand shall have a cause of action for the recovery of damages occasioned by such demand and for declaratory judgment in accordance with chapter 151 of title 28, United States Code, if the claim for which the letter was transmitted was meritless.(b)DamagesDamages available under subsection (a) shall include—(1)compensatory damages including costs incurred in responding to the demand; and(2)punitive damages, if the court determines that the defendant had knowledge or was reckless with regard to the fact that the claim was meritless.(c)Attorney’s fees and costsIn an action commenced under subsection (a), if the plaintiff is a prevailing party, the court shall, in addition to any judgment awarded to a plaintiff, allow a reasonable attorney’s fee to be paid by the defendant, and costs of the action.(d)JurisdictionThe district courts of the United States shall have concurrent original jurisdiction of all claims arising under subsection (a).(e)Enforcement by the attorney general(1)In generalWhenever the Attorney General has reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of transmitting demands for remuneration in exchange for settling, releasing, waiving, or otherwise not pursuing a claim that is, or could be, brought as part of a coronavirus-related action and that is meritless, the Attorney General may commence a civil action in any appropriate district court of the United States.(2)ReliefIn a civil action under paragraph (1), the court may, to vindicate the public interest, assess a civil penalty against the respondent in an amount not exceeding $50,000 per transmitted demand for remuneration in exchange for settling, releasing, waiving or otherwise not pursuing a claim that is meritless.(3)Distribution of civil penaltiesIf the Attorney General obtains civil penalties in accordance with paragraph (2), the Attorney General shall distribute the proceeds equitably among those persons aggrieved by the respondent’s pattern or practice of transmitting demands for remuneration in exchange for settling, releasing, waiving or otherwise not pursuing a claim that is meritless.IVRelation to labor and employment laws2181.Limitation on violations under specific laws(a)In general(1)DefinitionIn this subsection, the term covered Federal employment law means any of the following:(A)The Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) (including any standard included in a State plan approved under section 18 of such Act (29 U.S.C. 667)).(B)The Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).(C)The Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.).(D)The Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.).(E)Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.).(F)Title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.).(G)Title I of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.).(2)LimitationNotwithstanding any provision of a covered Federal employment law, in any action, proceeding, or investigation resulting from or related to an actual, alleged, feared, or potential for exposure to coronavirus, or a change in working conditions caused by a law, rule, declaration, or order related to coronavirus, an employer shall not be subject to any enforcement proceeding or liability under any provision of a covered Federal employment law if the employer—(A)was relying on and generally following applicable government standards and guidance;(B)knew of the obligation under the relevant provision; and(C)attempted to satisfy any such obligation by—(i)exploring options to comply with such obligations and with the applicable government standards and guidance (such as through the use of virtual training or remote communication strategies);(ii)implementing interim alternative protections or procedures; or(iii)following guidance issued by the relevant agency with jurisdiction with respect to any exemptions from such obligation.(b)Public accommodation laws(1)DefinitionsIn this subsection—(A)the term auxiliary aids and services has the meaning given the term in section 4 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12103);(B)the term covered public accommodation law means—(i)title III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181 et seq.); or(ii)title II of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.);(C)the term place of public accommodation means—(i)a place of public accommodation, as defined in section 201 of the Civil Rights Act of 1964 (42 U.S.C. 2000a); or(ii)a public accommodation, as defined in section 301 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181); and(D)the term public health emergency period means a period designated a public health emergency period by a Federal, State, or local government authority.(2)Actions and measures during a public health
 emergency(A)In generalNotwithstanding any other provision of law or regulation, during any public health emergency period, no person who owns, leases (or leases to), or operates a place of public accommodation shall be liable under, or found in violation of, any covered public accommodation law for any action or measure taken regarding coronavirus and that place of public accommodation, if such person—(i)has determined that the significant risk of substantial harm to public health or the health of employees cannot be reduced or eliminated by reasonably modifying policies, practices, or procedures, or the provision of an auxiliary aid or service; or(ii)has offered such a reasonable modification or auxiliary aid or service but such offer has been rejected by the individual protected by the covered law.(B)Required waiver prohibitedFor purposes of this subsection, no person who owns, leases (or leases to), or operates a place of public accommodation shall be required to waive any measure, requirement, or recommendation that has been adopted in accordance with a requirement or recommendation issued by the Federal Government or any State or local government with regard to coronavirus, in order to offer such a reasonable modification or auxiliary aids and services. 2182.Liability for conducting testing at workplaceNotwithstanding any other provision of Federal, State, or local law, an employer, or other person who hires or contracts with other individuals to provide services, that conducts tests for coronavirus on the employees of the employer or persons hired or contracted to provide services shall not be liable for any action or personal injury directly resulting from such testing, except for those personal injuries caused by the gross negligence or intentional misconduct of the employer or other person. 2183.Joint employment and independent contractingNotwithstanding any other provision of Federal or State law, including any covered Federal employment law (as defined in section 2181(a)), the Labor Management Relations Act, 1947 (29 U.S.C. 141 et seq.), the Employment Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.), and the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), it shall not constitute evidence of a joint employment relationship or employment relationship for any employer to provide or require, for an employee of another employer or for an independent contractor, any of the following:(1)Coronavirus-related policies, procedures, or training. (2)Personal protective equipment or training for the use of such equipment.(3)Cleaning or disinfecting services or the means for such cleaning or disinfecting.(4)Workplace testing for coronavirus.(5)Temporary assistance due to coronavirus, including financial assistance or other health and safety benefits. 2184.Exclusion of certain notification requirements as a
 result of the COVID–19 public health emergency(a)DefinitionsSection 2(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101(a)) is amended—(1)in paragraph (2), by adding before the semicolon at the end the following: and the shutdown, if occurring during the covered period, is not a result of the COVID–19 national emergency;(2)in paragraph (3)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by adding and at the end; and(C)by adding at the end the following:(C)if occurring during the covered period, is not a result of the COVID–19 national emergency;;(3)in paragraph (7), by striking and;(4)in paragraph (8), by striking the period at the end and inserting a semicolon; and(5)by adding at the end the following:(9)the term covered period means the period that—(A)begins on January 1, 2020; and(B)ends 90 days after the last date of the COVID–19 national emergency; and(10)the term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19)..(b)Exclusion from definition of employment
 lossSection 2(b) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101(b)) is amended by adding at the end the following:(3)Notwithstanding subsection (a)(6), during the covered period an employee may not be considered to have experienced an employment loss if the termination, layoff exceeding 6 months, or reduction in hours of work of more than 50 percent during each month of any 6-month period involved is a result of the COVID–19 national emergency..BProducts2201.Applicability of the targeted liability protections for
									pandemic and epidemic products and security countermeasures with
 respect to covid–19(a)In generalSection 319F–3(i)(1) of the Public Health Service Act (42 U.S.C. 247d–6d(i)(1)) is amended—(1)in subparagraph (C), by striking ; or and inserting a semicolon;(2)in subparagraph (D), by striking the period and inserting ; or; and(3)by adding at the end the following:(E)a drug (as such term is defined in section 201(g)(1) of the Federal Food, Drug, and Cosmetic Act), biological product (including a vaccine) (as such term is defined in section 351(i)), or device (as such term is defined in section 201(h) of the Federal Food, Drug, and Cosmetic Act) that—(i)is the subject of a notice of use of enforcement discretion issued by the Secretary if such drug, biological product, or device is used—(I)when such notice is in effect;(II)within the scope of such notice; and(III)in compliance with other applicable requirements of the Federal Food, Drug, and Cosmetic Act that are not the subject of such notice;(ii)in the case of a device, is exempt from the requirement under section 510(k) of the Federal Food, Drug, and Cosmetic Act; or(iii)in the case of a drug—(I)meets the requirements for marketing under a final administrative order under section 505G of the Federal Food, Drug, and Cosmetic Act; or(II)is marketed in accordance with section 505G(a)(3) of such Act..(b)Clarifying means of distributionSection 319F–3(a)(5) of the Public Health Service Act (42 U.S.C. 247d–6d(a)(5)) is amended by inserting by, or in partnership with, Federal, State, or local public health officials or the private sector after distribution the first place it appears.(c)No change to Administrative Procedure Act application to
 enforcement discretion exerciseSection 319F–3 of the Public Health Service Act (42 U.S.C. 247d–6d) is amended by adding at the end the following:(j)Rule of constructionNothing in this section shall be construed—(1)to require use of procedures described in section 553 of title 5, United States Code, for a notice of use of enforcement discretion for which such procedures are not otherwise required; or(2)to affect whether such notice constitutes final agency action within the meaning of section 704 of title 5, United States Code..CGeneral provisions2301.SeverabilityIf any provision of this title, an amendment made by this title, or the application of such a provision or amendment to any person or circumstance is held to be unconstitutional, the remaining provisions of and amendments made by this title, as well as the application of such provision or amendment to any person other than the parties to the action holding the provision or amendment to be unconstitutional, or to any circumstances other than those presented in such action, shall not be affected thereby.IIIAssistance for American
 families3001.Short titleThis title may be cited as the Continued Financial Relief to Americans Act of 2020.3002.Extension of the Federal Pandemic Unemployment Compensation
 program(a)ExtensionSection 2104(e)(2) of division A of the CARES Act (15 U.S.C. 9023(e)(2)) is amended by striking July 31, 2020 and inserting December 27, 2020. (b)Amount(1)In generalSection 2104(b) of division A of the CARES Act (15 U.S.C. 9023(b)) is amended—(A)in paragraph (1)(B), by striking of $600 and inserting equal to the amount specified in paragraph (3); and(B)by adding at the end the following new paragraph: (3)Amount of Federal Pandemic Unemployment CompensationThe amount specified in this paragraph is the following amount:(A)For weeks of unemployment beginning after the date on which an agreement is entered into under this section and ending on or before July 31, 2020, $600.(B)For weeks of unemployment beginning after the last week under subparagraph (A) and ending on or before December 27, 2020, $300..(2)Technical amendment regarding application to short-time
 compensation programs and agreementsSection 2104(i)(2) of division A of the CARES Act (15 U.S.C. 9023(i)(2)) is amended—(A)in subparagraph (C), by striking and at the end;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(E)short-time compensation under section 2108 or 2109..(c)Extension of enhanced benefits under the Railroad
 Unemployment Insurance ActSection 2(a)(5)(A) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(a)(5)(A)) is amended by inserting after the first sentence the following new sentence: Notwithstanding paragraph (3), subsection (c)(1)(B), and any other limitation on total benefits in this Act, for registration periods beginning after July 31, 2020, but on or before December 27, 2020, a recovery benefit in the amount of $600 shall be payable with respect to a qualified employee for a period in which the individual received unemployment benefits under paragraph (1)(A)..(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the CARES Act (15 U.S.C. 9001 note). IVSmall business programs4001.Small business recovery(a)Short titleThis section may be cited as the Continuing the Paycheck Protection Program Act.(b)DefinitionsIn this section:(1)Administration; AdministratorThe terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively.(2)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).(c)Emergency rulemaking authority Not later than 30 days after the date of enactment of this Act, the Administrator shall issue regulations to carry out this section and the amendments made by this section without regard to the notice requirements under section 553(b) of title 5, United States Code.(d)Additional eligible expenses(1)Allowable use of PPP loanSection 7(a)(36)(F)(i) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(i)) is amended—(A)in subclause (VI), by striking and at the end;(B)in subclause (VII), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(VIII)covered operations expenditures, as defined in section 1106(a) of the CARES Act (15 U.S.C. 9005(a));(IX)covered property damage costs, as defined in such section 1106(a); (X)covered supplier costs, as defined in such section 1106(a); and(XI)covered worker protection expenditures, as defined in such section 1106(a)..(2)Loan forgivenessSection 1106 of the CARES Act (15 U.S.C. 9005) is amended—(A)in subsection (a)—(i)by redesignating paragraphs (6), (7), and (8) as paragraphs (10), (11), and (12), respectively;(ii)by redesignating paragraph (5) as paragraph (8);(iii)by redesignating paragraph (4) as paragraph (6);(iv)by redesignating paragraph (3) as paragraph (4);(v)by inserting after paragraph (2) the following:(3)the term covered operations expenditure means a payment for any business software or cloud computing service that facilitates business operations, product or service delivery, the processing, payment, or tracking of payroll expenses, human resources, sales and billing functions, or accounting or tracking of supplies, inventory, records and expenses;;(vi)by inserting after paragraph (4), as so redesignated, the following:(5)the term covered property damage cost means a cost related to property damage and vandalism or looting due to public disturbances that occurred during 2020 that was not covered by insurance or other compensation;;(vii)by inserting after paragraph (6), as so redesignated, the following:(5)the term covered supplier cost means an expenditure made by an entity to a supplier of goods pursuant to a contract in effect before February 15, 2020 for the supply of goods that are essential to the operations of the entity at the time at which the expenditure is made;;(viii)by inserting after paragraph (8), as so redesignated, the following:(9)the term covered worker protection expenditure—(A)means an operating or a capital expenditure that is required to facilitate the adaptation of the business activities of an entity to comply with requirements established or guidance issued by the Department of Health and Human Services, the Centers for Disease Control, or the Occupational Safety and Health Administration during the period beginning on March 1, 2020 and ending December 31, 2020 related to the maintenance of standards for sanitation, social distancing, or any other worker or customer safety requirement related to COVID–19;(B)may include—(i)the purchase, maintenance, or renovation of assets that create or expand—(I)a drive-through window facility;(II)an indoor, outdoor, or combined air or air pressure ventilation or filtration system;(III)a physical barrier such as a sneeze guard;(IV)an indoor, outdoor, or combined commercial real property;(V)an onsite or offsite health screening capability; or(VI)other assets relating to the compliance with the requirements or guidance described in subparagraph (A), as determined by the Administrator in consultation with the Secretary of Health and Human Services and the Secretary of Labor; and(ii)the purchase of—(I)covered materials described in section 328.103(a) of title 44, Code of Federal Regulations, or any successor regulation;(II)particulate filtering facepiece respirators approved by the National Institute for Occupational Safety and Health, including those approved only for emergency use authorization; or(III)other kinds of personal protective equipment, as determined by the Administrator in consultation with the Secretary of Health and Human Services and the Secretary of Labor; and(C)does not include residential real property or intangible property;; and(ix)in paragraph (11), as so redesignated—(I)in subparagraph (C), by striking and at the end;(II)in subparagraph (D), by striking and at the end; and(III)by adding at the end the following:(E)covered operations expenditures;(F)covered property damage costs;(G)covered supplier costs; and(H)covered worker protection expenditures; and; (B)in subsection (b), by adding at the end the following:(5)Any covered operations expenditure.(6)Any covered property damage cost.(7)Any covered supplier cost.(8)Any covered worker protection expenditure.;(C)in subsection (d)(8), by inserting any payment on any covered operations expenditure, any payment on any covered property damage cost, any payment on any covered supplier cost, any payment on any covered worker protection expenditure, after rent obligation,; and(D)in subsection (e)—(i)in paragraph (2), by inserting payments on covered operations expenditures, payments on covered property damage costs, payments on covered supplier costs, payments on covered worker protection expenditures, after lease obligations,; and(ii)in paragraph (3)(B), by inserting make payments on covered operations expenditures, make payments on covered property damage costs, make payments on covered supplier costs, make payments on covered worker protection expenditures, after rent obligation,.(e)Lender safe harborSubsection (h) of section 1106 of the CARES Act (15 U.S.C. 9005) is amended to read as follows:(h)Hold harmless(1)In generalA lender may rely on any certification or documentation submitted by an applicant for a covered loan or an eligible recipient of a covered loan that—(A)is submitted pursuant to any statutory requirement relating to covered loans or any rule or guidance issued to carry out any action relating to covered loans; and(B)attests that the applicant or eligible recipient, as applicable, has accurately verified any certification or documentation provided to the lender.(2)No enforcement actionWith respect to a lender that relies on a certification or documentation described in paragraph (1)—(A)an enforcement action may not be taken against the lender acting in good faith relating to origination or forgiveness of a covered loan based on such reliance; and(B)the lender acting in good faith shall not be subject to any penalties relating to origination or forgiveness of a covered loan based on such reliance..(f)Selection of covered period for forgivenessSection 1106 of the CARES Act (15 U.S.C. 9005) is amended—(1)by amending paragraph (4) of subsection (a), as so redesignated by subsection (d) of this section, to read as follows:(4)the term covered period means the period—(A)beginning on the date of the origination of a covered loan; and(B)ending on a date selected by the eligible recipient of the covered loan that occurs during the period—(i)beginning on the date that is 8 weeks after such date of origination; and(ii)ending on December 31, 2020;; and(2)by striking subsection (l).(g)Simplified applicationSection 1106 of the CARES Act (15 U.S.C. 9005), as amended by subsection (f) of this section, is amended—(1)in subsection (e), in the matter preceding paragraph (1), by striking An eligible and inserting Except as provided in subsection (l), an eligible;(2)in subsection (f), by inserting or the information required under subsection (l), as applicable after subsection (e); and(3)by adding at the end the following:(l)Simplified application(1)Covered loans under $150,000(A)In generalNotwithstanding subsection (e), with respect to a covered loan made to an eligible recipient that is not more than $150,000, the covered loan amount shall be forgiven under this section if the eligible recipient—(i)signs and submits to the lender a one-page online or paper form, to be established by the Administrator not later than 7 days after the date of enactment of the Continuing the Paycheck Protection Program Act, that— (I)reports the amount of the covered loan amount spent by the eligible recipient—(aa)on payroll costs; and(bb)on the sum of—(AA)payments of interest on any covered mortgage obligation (which shall not include any prepayment of or payment of principal on a covered mortgage obligation);(BB)payments on any covered rent obligation;(CC)covered utility payments;(DD)covered operations expenditures; (EE)covered property damage costs;(FF)covered supplier costs; and(GG)covered worker protection expenditures; and (II)attests that the eligible recipient made a good faith effort to comply with the requirements under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)); and(ii)retains records relevant to the form that prove compliance with those requirements—(I)with respect to employment records, for the 4-year period following submission of the form; and(II)with respect to other records, for the 3-year period following submission of the form.(B)Demographic informationAn eligible recipient of a covered loan described in subparagraph (A) may complete and submit any form related to borrower demographic information.(C)AuditThe Administrator may—(i)review and audit covered loans described in subparagraph (A); and(ii)in the case of fraud, ineligibility, or other material noncompliance with applicable loan or loan forgiveness requirements, modify—(I)the amount of a covered loan described in subparagraph (A); or (II)the loan forgiveness amount with respect to a covered loan described in subparagraph (A). (2)Covered loans between $150,000 and $2,000,000(A)In generalNotwithstanding subsection (e), with respect to a covered loan made to an eligible recipient that is more than $150,000 and not more than $2,000,000—(i)the eligible recipient seeking loan forgiveness under this section—(I)is not required to submit the supporting documentation described in paragraph (1) or (2) of subsection (e) or the certification described in subsection (e)(3)(A);(II)shall retain— (aa)all employment records relevant to the application for loan forgiveness for the 4-year period following submission of the application; and(bb)all other supporting documentation relevant to the application for loan forgiveness for the 3-year period following submission of the application; and(III)may complete and submit any form related to borrower demographic information;(ii)review by the lender of an application submitted by the eligible recipient for loan forgiveness under this section shall be limited to whether the lender received a complete application, with all fields completed, initialed, or signed, as applicable; and(iii)the lender shall—(I)accept the application submitted by the eligible recipient for loan forgiveness under this section; and(II)submit the application to the Administrator.(B)AuditThe Administrator may—(i)review and audit covered loans described in subparagraph (A); and(ii)in the case of fraud, ineligibility, or other material noncompliance with applicable loan or loan forgiveness requirements, modify—(I)the amount of a covered loan described in subparagraph (A); or (II)the loan forgiveness amount with respect to a covered loan described in subparagraph (A). (3)Audit plan(A)In generalNot later than 30 days after the date of enactment of the Continuing the Paycheck Protection Program Act, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives an audit plan that details—(i)the policies and procedures of the Administrator for conducting reviews and audits of covered loans; and(ii)the metrics that the Administrator shall use to determine which covered loans will be audited for each category of covered loans described in paragraphs (1) and (2). (B)ReportsNot later than 30 days after the date on which the Administrator submits the audit plan required under subparagraph (A), and each month thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the review and audit activities of the Administrator under this subsection, which shall include—(i)the number of active reviews and audits; (ii)the number of reviews and audits that have been ongoing for more than 60 days; and(iii)any substantial changes made to the audit plan submitted under subparagraph (A)..(h)Group insurance payments as payroll costsSection 7(a)(36)(A)(viii)(I)(aa)(EE) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(viii)(I)(aa)(EE)) is amended by inserting and other group insurance before benefits.(i)Paycheck protection program second draw loansSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the following:(37)Paycheck protection program second draw loans(A)DefinitionsIn this paragraph—(i)the terms community financial institutions, credit union, eligible self-employed individual, insured depository institution, nonprofit organization, payroll costs, seasonal employer, and veterans organization have the meanings given those terms in paragraph (36), except that eligible entity shall be substituted for eligible recipient each place it appears in the definitions of those terms; (ii)the term covered loan means a loan made under this paragraph;(iii)the terms covered mortgage obligation, covered operating expenditure, covered property damage cost, covered rent obligation, covered supplier cost, covered utility payment, and covered worker protection expenditure have the meanings given those terms in section 1106(a) of the CARES Act (15 U.S.C. 9005(a));(iv)the term covered period means the period beginning on the date of the origination of a covered loan and ending on December 31, 2020;(v)the term eligible entity—(I)means any business concern, nonprofit organization, veterans organization, Tribal business concern, eligible self-employed individual, sole proprietor, independent contractor, or small agricultural cooperative that—(aa)(AA)with respect to a business concern, would qualify as a small business concern by the annual receipts size standard (if applicable) established by section 121.201 of title 13, Code of Federal Regulations, or any successor regulation; or(BB)if the entity does not qualify as a small business concern, meets the alternative size standard established under section 3(a)(5);(bb)employs not more than 300 employees; and(cc)(AA)except as provided in subitems (BB), (CC), and (DD), had gross receipts during the first or second quarter in 2020 that are not less than 35 percent less than the gross receipts of the entity during the same quarter in 2019; (BB)if the entity was not in business during the first or second quarter of 2019, but was in business during the third and fourth quarter of 2019, had gross receipts during the first or second quarter of 2020 that are less than 35 percent of the amount of the gross receipts of the entity during the third or fourth quarter of 2019; (CC)if the entity was not in business during the first, second, or third quarter of 2019, but was in business during the fourth quarter of 2019, had gross receipts during the first or second quarter of 2020 that are less than 35 percent of the amount of the gross receipts of the entity during the fourth quarter of 2019; or(DD)if the entity was not in business during 2019, but was in operation on February 15, 2020, had gross receipts during the second quarter of 2020 that are less than 35 percent of the amount of the gross receipts of the entity during the first quarter of 2020;(II)includes an organization described in subparagraph (D)(vii) of paragraph (36) that is eligible to receive a loan under that paragraph and that meets the requirements described in items (aa) and (cc) of subclause (I); and(III)does not include—(aa)an issuer, the securities of which are listed on an exchange registered a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f);(bb)any entity that—(AA)is a type of business concern described in subsection (b), (c), (d), (e), (f), (h), (l) (m), (p), (q), (r), or (s) of section 120.110 of title 13, Code of Federal Regulations, or any successor regulation; (BB)is a type of business concern described in section 120.110(g) of title 13, Code of Federal Regulations, or any successor regulation, except as otherwise provided in the interim final rule of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program—Additional Eligibility Criteria and Requirements for Certain Pledges of Loans (85 Fed. Reg. 21747 (April 20, 2020));(CC)is a type of business concern described in section 120.110(i) of title 13, Code of Federal Regulations, or any successor regulation, except if the business concern is an organization described in paragraph (36)(D)(vii);(DD)is a type of business concern described in section 120.110(j) of title 13, Code of Federal Regulations, or any successor regulation, except as otherwise provided in the interim final rules of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program—Eligibility of Certain Electric Cooperatives (85 Fed. Reg. 29847 (May 19, 2020)) and Business Loan Program Temporary Changes; Paycheck Protection Program—Eligibility of Certain Telephone Cooperatives (85 Fed. Reg. 35550 (June 11, 2020)) or any other guidance or rule issued or that may be issued by the Administrator; (EE)is a type of business concern described in section 120.110(n) of title 13, Code of Federal Regulations, or any successor regulation, except as otherwise provided in the interim final rule of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program—Additional Eligibility Revisions to First Interim Final Rule (85 Fed. Reg. 38301 (June 26, 2020)) or any other guidance or rule issued or that may be issued by the Administrator; (FF)is a type of business concern described in section 120.110(o) of title 13, Code of Federal Regulations, or any successor regulation, except as otherwise provided in any guidance or rule issued or that may be issued by the Administrator; or(GG)is an entity that would be described in the subsections listed in subitems (AA) through (FF) if the entity were a business concern; or(HH)is assigned, or was approved for a loan under paragraph (36) with, a North American Industry Classification System code beginning with 52;(cc)any business concern or entity primarily engaged in political or lobbying activities, which shall include any entity that is organized for research or for engaging in advocacy in areas such as public policy or political strategy or otherwise describes itself as a think tank in any public documents; or(dd)any business concern or entity—(AA)for which an entity created in or organized under the laws of the People's Republic of China or the Special Administrative Region of Hong Kong, or that has significant operations in the People's Republic of China or the Special Administrative Region of Hong Kong, owns or holds, directly or indirectly, not less than 20 percent of the economic interest of the business concern or entity, including as equity shares or a capital or profit interest in a limited liability company or partnership; or(BB)that retains, as a member of the board of directors of the business concern, a person who is a resident of the People’s Republic of China; (vi)the terms exchange, issuer, and security have the meanings given those terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)); and(vii)the term Tribal business concern means a Tribal business concern described in section 31(b)(2)(C).(B)LoansExcept as otherwise provided in this paragraph, the Administrator may guarantee covered loans to eligible entities under the same terms, conditions, and processes as a loan made under paragraph (36).(C)Maximum loan amount(i)In generalExcept as otherwise provided in this subparagraph, the maximum amount of a covered loan made to an eligible entity is the lesser of—(I)the product obtained by multiplying—(aa)at the election of the eligible entity, the average total monthly payment for payroll costs incurred or paid by the eligible entity during—(AA)the 1-year period before the date on which the loan is made; or(BB)calendar year 2019; by(bb)2.5; or(II)$2,000,000.(ii)Seasonal employersThe maximum amount of a covered loan made to an eligible entity that is a seasonal employer is the lesser of—(I)the product obtained by multiplying—(aa)at the election of the eligible entity, the average total monthly payments for payroll costs incurred or paid by the eligible entity—(AA)for a 12-week period beginning February 15, 2019 or March 1, 2019 and ending June 30, 2019; or(BB)for a consecutive 12-week period between May 1, 2019 and September 15, 2019; by(bb)2.5; or(II)$2,000,000.(iii)New entitiesThe maximum amount of a covered loan made to an eligible entity that did not exist during the 1-year period preceding February 15, 2020 is the lesser of—(I)the product obtained by multiplying—(aa)the quotient obtained by dividing—(AA)the sum of the total monthly payments by the eligible entity for payroll costs paid or incurred by the eligible entity as of the date on which the eligible entity applies for the covered loan; by(BB)the number of months in which those payroll costs were paid or incurred; by(bb)2.5; or(II)$2,000,000.(iv)Limit for multiple locationsWith respect to an eligible entity with more than 1 physical location, the total amount of all covered loans shall be not more than $2,000,000.(v)Loan number limitationAn eligible entity may only receive 1 covered loan.(vi)90 day rule for maximum loan amountThe maximum aggregate loan amount of loans guaranteed under this subsection that are approved for an eligible entity (including any affiliates) within 90 days of approval of another loan under this subsection for the eligible entity (including any affiliates) shall not exceed $10,000,000.(D)Exception from certain certification requirementsAn eligible entity applying for a covered loan shall not be required to make the certification described in subclause (III) or (IV) of paragraph (36)(G)(i).(E)Fee waiverWith respect to a covered loan—(i)in lieu of the fee otherwise applicable under paragraph (23)(A), the Administrator shall collect no fee; and(ii)in lieu of the fee otherwise applicable under paragraph (18)(A), the Administrator shall collect no fee.(F)Eligible churches and religious organizations(i)Sense of congressIt is the sense of Congress that the interim final rule of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program (85 Fed. Reg. 20817 (April 15, 2020)) properly clarified the eligibility of churches and religious organizations for loans made under paragraph (36).(ii)Applicability of prohibitionThe prohibition on eligibility established by section 120.110(k) of title 13, Code of Federal Regulations, or any successor regulation, shall not apply to a covered loan.(G)Gross receipts for nonprofit and veterans organizationsFor purposes of calculating gross receipts under subparagraph (A)(v)(I)(cc) for an eligible entity that is a nonprofit organization, a veterans organization, or an organization described in subparagraph (A)(v)(II), gross receipts—(i)shall include proceeds from fundraising events, federated campaigns, gifts, donor-advised funds, and funds from similar sources; and(ii)shall not include—(I)Federal grants (excluding any loan forgiveness on loans received under paragraph (36) or this paragraph); (II)revenues from a supporting organization; (III)grants from private foundations that are disbursed over the course of more than 1 calendar year; or(IV)any contribution of property other than money, stocks, bonds, and other securities, provided that the non-cash contribution is not sold by the organization in a transaction unrelated to the tax-exempt purpose of the organization. (H)Loan forgiveness(i)In generalExcept as otherwise provided in this subparagraph, an eligible entity shall be eligible for forgiveness of indebtedness on a covered loan in the same manner as an eligible recipient with respect to a loan made under paragraph (36), as described in section 1106 of the CARES Act (15 U.S.C. 9005).(ii)Forgiveness amountAn eligible entity shall be eligible for forgiveness of indebtedness on a covered loan in an amount equal to the sum of the following costs incurred or expenditures made during the covered period:(I)Payroll costs.(II)Any payment of interest on any covered mortgage obligation (which shall not include any prepayment of or payment of principal on a covered mortgage obligation).(III)Any covered operations expenditure.(IV)Any covered property damage cost.(V)Any payment on any covered rent obligation.(VI)Any covered utility payment.(VII)Any covered supplier cost.(VIII)Any covered worker protection expenditure.(iii)Limitation on forgiveness for all eligible entitiesThe forgiveness amount under this subparagraph shall be equal to the lesser of—(I)the amount described in clause (ii); and(II)the amount equal to the quotient obtained by dividing—(aa)the amount of the covered loan used for payroll costs during the covered period; and(bb)0.60.(I)Lender eligibilityExcept as otherwise provided in this paragraph, a lender approved to make loans under paragraph (36) may make covered loans under the same terms and conditions as in paragraph (36).(J)Reimbursement for loan processing and servicingThe Administrator shall reimburse a lender authorized to make a covered loan in an amount that is—(i)3 percent of the principal amount of the financing of the covered loan up to $350,000; and(ii)1 percent of the principal amount of the financing of the covered loan above $350,000, if applicable. (K)Set aside for small entitiesNot less than $25,000,000,000 of the total amount of covered loans guaranteed by the Administrator shall be made to eligible entities with not more than 10 employees as of February 15, 2020.(L)Set aside for community financial institutions, small insured depository institutions, credit unions, and farm credit system institutionsNot less than $10,000,000,000 of the total amount of covered loans guaranteed by the Administrator shall be made by—(i)community financial institutions;(ii)insured depository institutions with consolidated assets of less than $10,000,000,000;(iii)credit unions with consolidated assets of less than $10,000,000,000; and(iv)institutions of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.) with consolidated assets of less than $10,000,000,000 (not including the Federal Agricultural Mortgage Corporation). (M)Publication of guidanceNot later than 10 days after the date of enactment of this paragraph, the Administrator shall issue guidance addressing barriers to accessing capital for minority, underserved, veteran, and women-owned business concerns for the purpose of ensuring equitable access to covered loans.(N)Standard operating procedureThe Administrator shall, to the maximum extent practicable, allow a lender approved to make covered loans to use existing program guidance and standard operating procedures for loans made under this subsection.(O)Prohibition on use of proceeds for lobbying activitiesNone of the proceeds of a covered loan may be used for—(i)lobbying activities, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602);(ii)lobbying expenditures related to a State or local election; or(iii)expenditures designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before Congress or any State government, State legislature, or local legislature or legislative body..(j)Continued access to the paycheck protection program(1)In generalSection 7(a)(36)(E)(ii) of the Small Business Act (15 U.S.C. 636(a)(36)(E)(ii)) is amended by striking $10,000,000 and inserting $2,000,000.(2)Applicability of maximum loan amount calculation(A)DefinitionsIn this paragraph, the terms covered loan and eligible recipient have the meanings given those terms in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).(B)ApplicabilityThe amendment made by paragraph (1) shall apply only with respect to a covered loan applied for by an eligible recipient on or after the date of enactment of this Act.(k)Increased ability for paycheck protection program borrowers to request an increase in loan amount due to updated regulations(1)DefinitionsIn this subsection, the terms covered loan and eligible recipient have the meanings given those terms in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).(2)Increased amountNotwithstanding the interim final rule issued by the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program—Loan Increases (85 Fed. Reg. 29842 (May 19, 2020)), an eligible recipient of a covered loan that is eligible for an increased covered loan amount as a result of any interim final rule that allows for covered loan increases may submit a request for an increase in the covered loan amount even if—(A)the initial covered loan amount has been fully disbursed; or(B)the lender of the initial covered loan has submitted to the Administration a Form 1502 report related to the covered loan.(l)Calculation of maximum loan amount for farmers and ranchers under the paycheck protection program(1)In generalSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), as amended by subsection (j) of this section, is amended—(A)in subparagraph (E), in the matter preceding clause (i), by striking During and inserting Except as provided in subparagraph (T), during; and(B)by adding at the end the following:(T)Calculation of maximum loan amount for farmers and ranchers(i)DefinitionIn this subparagraph, the term covered recipient means an eligible recipient that—(I)operates as a sole proprietorship or as an independent contractor, or is an eligible self-employed individual;(II)reports farm income or expenses on a Schedule F (or any equivalent successor schedule); and(III)was in business during the period beginning on February 15, 2019 and ending on June 30, 2019.(ii)No employeesWith respect to covered recipient without employees, the maximum covered loan amount shall be the lesser of—(I)the sum of—(aa)the product obtained by multiplying—(AA)the gross income of the covered recipient in 2019, as reported on a Schedule F (or any equivalent successor schedule), that is not more than $100,000, divided by 12; and(BB)2.5; and(bb)the outstanding amount of a loan under subsection (b)(2) that was made during the period beginning on January 31, 2020 and ending on April 3, 2020 that the borrower intends to refinance under the covered loan, not including any amount of any advance under the loan that is not required to be repaid; or(II)$2,000,000.(iii)With employeesWith respect to a covered recipient with employees, the maximum covered loan amount shall be calculated using the formula described in subparagraph (E), except that the gross income of the covered recipient described in clause (ii)(I)(aa)(AA) of this subparagraph, as divided by 12, shall be added to the sum calculated under subparagraph (E)(i)(I).(iv)RecalculationA lender that made a covered loan to a covered recipient before the date of enactment of this subparagraph may, at the request of the covered recipient—(I)recalculate the maximum loan amount applicable to that covered loan based on the formula described in clause (ii) or (iii), as applicable, if doing so would result in a larger covered loan amount; and(II)provide the covered recipient with additional covered loan amounts based on that recalculation..(m)Farm Credit System institutions(1)Definition of Farm Credit System institutionIn this subsection, the term Farm Credit System institution—(A)means an institution of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.); and(B)does not include the Federal Agricultural Mortgage Corporation.(2)Facilitation of participation in PPP and second draw loans(A)Applicable rulesSolely with respect to loans under paragraphs (36) and (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), Farm Credit Administration regulations and guidance issued as of July 14, 2020, and compliance with such regulations and guidance, shall be deemed functionally equivalent to requirements referenced in section 3(a)(iii)(II) of the interim final rule of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program (85 Fed. Reg. 20811 (April 15, 2020)) or any similar requirement referenced in that interim final rule in implementing such paragraph (37). (B)Applicability of certain loan requirementsFor purposes of making loans under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or forgiving those loans in accordance with section 1106 of the CARES Act (15 U.S.C. 9005) and subparagraph (H) of such paragraph (37), sections 4.13, 4.14, and 4.14A of the Farm Credit Act of 1971 (12 U.S.C. 2199, 2202, 2202a) (including regulations issued under those sections) shall not apply.(C)Risk weight(i)In generalWith respect to the application of Farm Credit Administration capital requirements, a loan described in clause (ii)—(I)shall receive a risk weight of zero percent; and(II)shall not be included in the calculation of any applicable leverage ratio or other applicable capital ratio or calculation.(ii)Loans describedA loan referred to in clause (i) is—(I)a loan made by a Farm Credit Bank described in section 1.2(a) of the Farm Credit Act of 1971 (12 U.S.C. 2002(a)) to a Federal Land Bank Association, a Production Credit Association, or an agricultural credit association described in that section to make loans under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or forgive those loans in accordance with section 1106 of the CARES Act (15 U.S.C. 9005) and subparagraph (H) of such paragraph (37); or(II)a loan made by a Federal Land Bank Association, a Production Credit Association, an agricultural credit association, or the bank for cooperatives described in section 1.2(a) of the Farm Credit Act of 1971 (12 U.S.C. 2002(a)) under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)).(D)Reservation of loan guaranteesSection 7(a)(36)(S) of the Small Business Act (15 U.S.C. 636(a)(36)(S)) is amended—(i)in clause (i)—(I)in subclause (I), by striking and at the end;(II)in subclause (II), by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(III)institutions of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.) with consolidated assets of not less than $10,000,000,000 and less than $50,000,000,000.; and(ii)in clause (ii)—(I)in subclause (II), by striking and at the end;(II)in subclause (III), by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(IV)institutions of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.) with consolidated assets of less than $10,000,000,000..(n)Definition of seasonal employer(1)PPP loansSection 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)) is amended—(A)in clause (xi), by striking and at the end;(B)in clause (xii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(xiii)the term seasonal employer means an eligible recipient that—(I)does not operate for more than 7 months in any calendar year; or(II)during the preceding calendar year, had gross receipts for any 6 months of that year that were not more than 33.33 percent of the gross receipts of the employer for the other 6 months of that year..(2)Loan forgivenessParagraph (12) of section 1106(a) of the CARES Act (15 U.S.C. 9005(a)), as so redesignated by subsection (d)(2) of this section, is amended to read as follows:(12)the terms payroll costs and seasonal employer have the meanings given those terms in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36))..(o)Eligibility of 501(c)(6) organizations for loans under the paycheck protection programSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended—(1)in clause (v), by inserting or whether an organization described in clause (vii) employs not more than 150 employees, after clause (i)(I),; (2)in clause (vi), by inserting , an organization described in clause (vii), after nonprofit organization; and(3)by adding at the end the following:(vii)Eligibility for certain 501(c)(6) organizations(I)In generalExcept as provided in subclause (II), any organization that is described in section 501(c)(6) of the Internal Revenue Code and that is exempt from taxation under section 501(a) of such Code (excluding professional sports leagues and organizations with the purpose of promoting or participating in a political campaign or other activity) shall be eligible to receive a covered loan if—(aa)the organization does not receive more than 10 percent of its receipts from lobbying activities;(bb)the lobbying activities of the organization do not comprise more than 10 percent of the total activities of the organization; and (cc)the organization employs not more than 150 employees.(II)Destination marketing organizationsNotwithstanding subclause (I), during the covered period, any destination marketing organization shall be eligible to receive a covered loan if—(aa)the destination marketing organization does not receive more than 10 percent of its receipts from lobbying activities;(bb)the lobbying activities of the destination marketing organization do not comprise more than 10 percent of the total activities of the organization;(cc)the destination marketing organization employs not more than 150 employees; and(dd)the destination marketing organization—(AA)is described in section 501(c) of the Internal Revenue Code and is exempt from taxation under section 501(a) of such Code; or(BB)is a quasi-governmental entity or is a political subdivision of a State or local government, including any instrumentality of those entities..(p)Prohibition on use of loan proceeds for lobbying activitiesSection 7(a)(36)(F) of the Small Business Act (15 U.S.C. 636(a)(36)(F)) is amended by adding at the end the following:(vi)ProhibitionNone of the proceeds of a covered loan may be used for—(I)lobbying activities, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602);(II)lobbying expenditures related to a State or local election; or(III)expenditures designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before Congress or any State government, State legislature, or local legislature or legislative body..(q)Effective date; applicabilityThe amendments made to paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) and title I of the CARES Act (Public Law 116–136) under this section shall be effective as if included in the CARES Act and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).(r)Bankruptcy provisions(1)In generalSection 364 of title 11, United States Code, is amended by adding at the end the following:(g)(1)The court, after notice and a hearing, may authorize a debtor in possession or a trustee that is authorized to operate the business of the debtor under section 1183, 1184, 1203, 1204, or 1304 of this title to obtain a loan under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), and such loan shall be treated as a debt to the extent the loan is not forgiven in accordance with section 1106 of the CARES Act (15 U.S.C. 9005) or subparagraph (H) of such paragraph (37), as applicable, with priority equal to a claim of the kind specified in subsection (c)(1) of this section.(2)The trustee may incur debt described in paragraph (1) notwithstanding any provision in a contract, prior order authorizing the trustee to incur debt under this section, prior order authorizing the trustee to use cash collateral under section 363, or applicable law that prohibits the debtor from incurring additional debt.(3)The court shall hold a hearing within 7 days after the filing and service of the motion to obtain a loan described in paragraph (1). Notwithstanding the Federal Rules of Bankruptcy Procedure, at such hearing, the court may grant relief on a final basis..(2)Allowance of administrative expensesSection 503(b) of title 11, United States Code, is amended—(A)in paragraph (8)(B), by striking and at the end; (B)in paragraph (9), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(10)any debt incurred under section 364(g)(1) of this title..(3)Confirmation of plan for reorganizationSection 1191 of title 11, United States Code, is amended by adding at the end the following:(f)Special provision related to COVID–19 pandemicNotwithstanding section 1129(a)(9)(A) of this title and subsection (e) of this section, a plan that provides for payment of a claim of a kind specified in section 503(b)(10) of this title may be confirmed under subsection (b) of this section if the plan proposes to make payments on account of such claim when due under the terms of the loan giving rise to such claim..(4)Confirmation of plan for family farmers and fishermenSection 1225 of title 11, United States Code, is amended by adding at the end the following:(d)Notwithstanding section 1222(a)(2) of this title and subsection (b)(1) of this section, a plan that provides for payment of a claim of a kind specified in section 503(b)(10) of this title may be confirmed if the plan proposes to make payments on account of such claim when due under the terms of the loan giving rise to such claim..(5)Confirmation of plan for individualsSection 1325 of title 11, United States Code, is amended by adding at the end the following:(d)Notwithstanding section 1322(a)(2) of this title and subsection (b)(1) of this section, a plan that provides for payment of a claim of a kind specified in section 503(b)(10) of this title may be confirmed if the plan proposes to make payments on account of such claim when due under the terms of the loan giving rise to such claim..(6)Effective date; Sunset(A)Effective dateThe amendments made by paragraphs (1) through (5) shall—(i)take effect on the date on which the Administrator submits to the Director of the Executive Office for United States Trustees a written determination that, subject to satisfying any other eligibility requirements, any debtor in possession or trustee that is authorized to operate the business of the debtor under section 1183, 1184, 1203, 1204, or 1304 of title 11, United States Code, would be eligible for a loan under paragraphs (36) and (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)); and(ii)apply to any case pending on or commenced on or after the date described in clause (i). (B)Sunset(i)In generalIf the amendments made by this subsection take effect under subparagraph (A), effective on the date that is 2 years after the date of enactment of this Act—(I)section 364 of title 11, United States Code, is amended by striking subsection (g);(II)section 503(b) of title 11, United States Code, is amended—(aa)in paragraph (8)(B), by adding and at the end;(bb)in paragraph (9), by striking ; and at the end and inserting a period; and(cc)by striking paragraph (10);(III)section 1191 of title 11, United States Code, is amended by striking subsection (f); (IV)section 1225 of title 11, United States Code, is amended by striking subsection (d); and(V)section 1325 of title 11, United States Code, is amended by striking subsection (d).(ii)ApplicabilityNotwithstanding the amendments made by clause (i) of this subparagraph, if the amendments made by paragraphs (1), (2), (3), (4), and (5) take effect under subparagraph (A) of this paragraph, such amendments shall apply to any case under title 11, United States Code, commenced before the date that is 2 years after the date of enactment of this Act. (s)Oversight(1)Compliance with oversight requirements(A)In generalExcept as provided in subparagraph (B), on and after the date of enactment of this Act, the Administrator shall comply with any data or information requests or inquiries made by the Comptroller General of the United States not later than 30 days (or such later date as the Comptroller General may specify) after receiving the request or inquiry. (B)ExceptionIf the Administrator is unable to comply with a request or inquiry described in subparagraph (A) within the 30-day period or, if applicable, later period described in that clause, the Administrator shall, during that 30-day (or later) period, submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a notification that includes a detailed justification for the inability of the Administrator to comply with the request or inquiry.(2)TestimonyNot later than the date that is 30 days after the date of enactment of this Act, and every quarter thereafter until the date that is 2 years after the date of enactment of this Act, the Administrator and the Secretary of the Treasury shall testify before the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives regarding implementation of this section and the amendments made by this section. (t)Conflicts of interest(1)DefinitionsIn this subsection:(A)Controlling interestThe term controlling interest means owning, controlling, or holding not less than 20 percent, by vote or value, of the outstanding amount of any class of equity interest in an entity.(B)Covered entity(i)DefinitionThe term covered entity means an entity in which a covered individual directly or indirectly holds a controlling interest. (ii)Treatment of securitiesFor the purpose of determining whether an entity is a covered entity, the securities owned, controlled, or held by 2 or more individuals who are related as described in subparagraph (C)(ii) shall be aggregated.(C)Covered individualThe term covered individual means—(i)the President, the Vice President, the head of an Executive department, or a Member of Congress; and(ii)the spouse, child, son-in-law, or daughter-in-law, as determined under applicable common law, of an individual described in clause (i).(D)Executive departmentThe term Executive department has the meaning given the term in section 101 of title 5, United States Code.(E)Member of congressThe term Member of Congress means a Member of the Senate or House of Representatives, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico.(F)Equity interestThe term equity interest means—(i)a share in an entity, without regard to whether the share is—(I)transferable; or(II)classified as stock or anything similar;(ii)a capital or profit interest in a limited liability company or partnership; or(iii)a warrant or right, other than a right to convert, to purchase, sell, or subscribe to a share or interest described in clause (i) or (ii), respectively.(2)RequirementThe principal executive officer and the principal financial officer, or individuals performing similar functions, of an entity seeking to enter a transaction made under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added and amended by this section, shall, before that transaction is approved, disclose to the Administrator whether the entity is a covered entity. (3)ApplicabilityThe requirement under paragraph (2)—(A)shall apply with respect to any transaction made under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added and amended by this section, on or after the date of enactment of this Act; and(B)shall not apply with respect to—(i)any transaction described in subparagraph (A) that was made before the date of enactment of this Act; or(ii)forgiveness under section 1106 of the CARES Act (15 U.S.C. 9005) or any other provision of law of any loan associated with any transaction described in subparagraph (A) that was made before the date of enactment of this Act. (u)Commitment authority and appropriations(1)Commitment authoritySection 1102(b) of the CARES Act (Public Law 116–136) is amended—(A)in paragraph (1)—(i)in the paragraph heading, by inserting and second draw after PPP;(ii)by striking August 8, 2020 and inserting December 31, 2020; (iii)by striking paragraph (36) and inserting paragraphs (36) and (37); and(iv)by striking $659,000,000,000 and inserting $816,640,000,000; and(B)by amending paragraph (2) to read as follows:(2)Other 7(a) loansDuring fiscal year 2020, the amount authorized for commitments for section 7(a) of the Small Business Act (15 U.S.C. 636(a)) under the heading Small Business Administration—Business Loans Program Account in the Financial Services and General Government Appropriations Act, 2020 (division C of Public Law 116–193) shall apply with respect to any commitments under such section 7(a) other than under paragraphs (36) and (37) of such section 7(a)..(2)Direct appropriations(A)New direct appropriations for PPP loans, second draw loans, and the MBDA(i)PPP and second draw loansThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, to remain available until September 30, 2021, for additional amounts—(I)$257,640,000,000 under the heading ‘‘Small Business Administration—Business Loans Program Account, CARES Act’’ for the cost of guaranteed loans as authorized under paragraph (36) and (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended and added by this Act; (II)$10,000,000 under the heading ‘‘Department of Commerce—Minority Business Development Agency’’ for minority business centers of the Minority Business Development Agency to provide technical assistance to small business concerns; and(III)$50,000,000 under the heading Small Business Administration—Salaries and Expenses for the cost of carrying out reviews and audits of loans under subsection (l) of section 1106 of the CARES Act (15 U.S.C. 9005), as amended by this Act. (B)Availability of amounts appropriated for the Office of Inspector GeneralSection 1107(a)(3) of the CARES Act (15 U.S.C. 9006(a)(3)) is amended by striking September 20, 2024 and inserting expended. VPostal Service assistance5001.COVID–19 funding for the United States Postal ServiceSection 6001 of the CARES Act (Public Law 116–136; 134 Stat. 281) is amended—(1)in the section heading, by striking borrowing authority and inserting funding;(2)by redesignating subsection (c) as subsection (e); and(3)by inserting after subsection (b) the following:(c)Availability of amounts; no repayment requiredNotwithstanding subsection (b) or any agreement entered into between the Secretary of the Treasury and the Postal Service under that subsection, the Postal Service—(1)may only use amounts borrowed under that subsection if the Postal Service has less than $8,000,000,000 in cash on hand; and(2)shall not be required to repay the amounts borrowed under that subsection.(d)Certifications(1)Postal Regulatory CommissionThe Postal Service shall certify in its quarterly and audited annual reports to the Postal Regulatory Commission under section 3654 of title 39, United States Code, and in conformity with the requirements of section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m, 78o(d)), any expenditures made using amounts borrowed under subsection (b) of this section.(2)CongressNot later than 15 days after filing a report described in paragraph (1) with the Postal Regulatory Commission, the Postal Service shall submit a copy of the information required to be certified under that paragraph to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives..VIEducational support and child
 careAEmergency education freedom grants; tax credits for contributions to eligible scholarship-granting organizations6001.Emergency education freedom grants(a)DefinitionsIn this section:(1)Eligible scholarship-granting organizationThe term eligible scholarship-granting organization means—(A)an organization that—(i)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code;(ii)provides qualifying scholarships to individual elementary and secondary students who—(I)reside in the State in which the eligible scholarship-granting organization is recognized; or(II)in the case of funds provided to the Secretary of the Interior, attending elementary schools or secondary schools operated or funded by the Bureau of Indian Education;(iii)allocates at least 90 percent of qualified contributions to qualifying scholarships on an annual basis; and(iv)provides qualifying scholarships to—(I)more than 1 eligible student;(II)more than 1 eligible family; and(III)different eligible students attending more than 1 education provider; (B)an organization that—(i)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; and(ii)pursuant to State law, was able, as of January 1, 2021, to receive contributions that are eligible for a State tax credit if such contributions are used by the organization to provide scholarships to individual elementary and secondary students, including scholarships for attending private schools; or(C)an organization identified by a Governor of a State to receive a subgrant from the State under subsection (d). (2)Emergency education freedom grant fundsThe term emergency education freedom grant funds means the amount of funds available under subsection (b)(1) for this section that are not reserved under subsection (c)(1). (3)Qualified contributionThe term qualified contribution means a contribution of cash to any eligible scholarship-granting organization.(4)Qualified expenseThe term qualified expense means any educational expense that is—(A)for an individual student’s elementary or secondary education, as recognized by the State; or(B)for the secondary education component of an individual elementary or secondary student’s career and technical education, as defined by section 3(5) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(5)). (5)Qualifying scholarshipThe term qualifying scholarship means a scholarship granted by an eligible scholarship-granting organization to an individual elementary or secondary student for a qualified expense. (6)SecretaryThe term Secretary means the Secretary of Education.(7)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.(b)Grants(1)Program authorizedFrom the funds appropriated to carry out this section, the Secretary shall carry out subsection (c) and award emergency education freedom grants to States with approved applications, in order to enable the States to award subgrants to eligible scholarship-granting organizations under subsection (d).(2)TimingThe Secretary shall make the allotments required under this subsection by not later than 30 days after the date of enactment of this Act.(c)Reservation and allotments(1)In generalFrom the amounts made available under subsection (b)(1), the Secretary shall—(A)reserve—(i)one-half of 1 percent for allotments for the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed among those outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purpose of this section; and(ii)one-half of 1 percent of such amounts for the Secretary of the Interior, acting through the Bureau of Indian Education, to be used to provide subgrants described in subsection (d) to eligible scholarship-granting organizations that serve students attending elementary schools or secondary schools operated or funded by the Bureau of Indian Education; and(B)subject to paragraph (2), allot each State that submits an approved application under this section the sum of—(i)the amount that bears the same relation to 20 percent of the emergency education freedom grant funds as the number of individuals aged 5 through 17 in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals, as so determined, in all such States that submitted approved applications; and(ii)an amount that bears the same relationship to 80 percent of the emergency education freedom grant funds as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals, as so determined, in all such States that submitted approved applications.(2)Minimum allotmentNo State shall receive an allotment under this subsection for a fiscal year that is less than one-half of 1 percent of the amount of emergency education freedom grant funds available for such fiscal year. (d)Subgrants to eligible scholarship-Granting organizations(1)In generalA State that receives an allotment under this section shall use the allotment to award subgrants, on a basis determined appropriate by the State, to eligible scholarship-granting organizations in the State.(2)Initial timing(A)States with existing tax credit scholarship programBy not later than 30 days after receiving an allotment under subsection (c)(1)(B), a State with an existing, as of the date of application for an allotment under this section, tax credit scholarship program shall use not less than 50 percent of the allotment to award subgrants to eligible scholarship-granting organizations under subsection (a)(1)(B) in the State in proportion to the contributions received in calendar year 2019 that were eligible for a State tax credit if such contributions are used by the organization to provide scholarships to individual elementary and secondary students, including scholarships for attending private schools.(B)States without tax credit scholarship programsBy not later than 60 days after receiving an allotment under subsection (c)(1)(B), a State without a tax credit scholarship program shall use not less than 50 percent of the allotment to award subgrants to eligible scholarship-granting organizations in the State.(3)Uses of funds An eligible scholarship-granting organization that receives a subgrant under this subsection—(A)may reserve not more than 5 percent of the subgrant funds for public outreach, student and family support activities, and administrative expenses related to the subgrant; and(B)shall use not less than 95 percent of the subgrant funds to provide qualifying scholarships for qualified expenses only to individual elementary school and secondary school students who reside in the State in which the eligible scholarship-granting organization is recognized. (e)ReallocationA State shall return to the Secretary any amounts of the allotment received under this section that the State does not award as subgrants under subsection (d) by March 30, 2021, and the Secretary shall reallocate such funds to the remaining eligible States in accordance with subsection (c)(1)(B).(f)Rules of construction(1)In generalA qualifying scholarship awarded to a student from funds provided under this section shall not be considered assistance to the school or other educational provider that enrolls, or provides educational services to, the student or the student's parents.(2)Exclusion from income(A)Income taxesFor purposes of the Internal Revenue Code of 1986, gross income shall not include any amount received by an individual as a qualifying scholarship.(B)Federally funded programsAny amount received by an individual as a qualifying scholarship shall not be taken into account as income or resources for purposes of determining the eligibility of such individual or any other individual for benefits or assistance, or the amount or extent of such benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds.(3)Prohibition of control over nonpublic education providers(A)(i)Nothing in this section shall be construed to permit, allow, encourage, or authorize any Federal control over any aspect of any private, religious, or home education provider, whether or not a home education provider is treated as a private school or home school under State law.(ii) This section shall not be construed to exclude private, religious, or home education providers from participation in programs or services under this section.(B)Nothing in this section shall be construed to permit, allow, encourage, or authorize a State to mandate, direct, or control any aspect of a private or home education provider, regardless of whether or not a home education provider is treated as a private school under State law.(C)No participating State shall exclude, discriminate against, or otherwise disadvantage any education provider with respect to programs or services under this section based in whole or in part on the provider’s religious character or affiliation, including religiously based or mission-based policies or practices.(4)Parental rights to use scholarshipsNo participating State shall disfavor or discourage the use of qualifying scholarships for the purchase of elementary and secondary education services, including those services provided by private or nonprofit entities, such as faith-based providers.(5)State and local authorityNothing in this section shall be construed to modify a State or local government’s authority and responsibility to fund education.(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary. 6002.Tax credits for contributions to eligible scholarship-granting organizations(a)Credit for individualsSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding after section 25D the following new section:25E.Contributions to eligible scholarship-granting organizations(a)Allowance of creditSubject to section 6003(c) of the Delivering Immediate Relief to America’s Families, Schools and Small Businesses Act, in the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of any qualified contributions made by the taxpayer during the taxable year.(b)Amount of creditThe credit allowed under subsection (a) for any taxable year shall not exceed 10 percent of the taxpayer’s adjusted gross income for the taxable year.(c)DefinitionsFor purposes of this section—(1)Eligible scholarship-granting organizationThe term eligible scholarship-granting organization means—(A)an organization that—(i)is described in section 501(c)(3) and exempt from taxation under section 501(a),(ii)provides qualifying scholarships to individual elementary and secondary students who—(I)reside in the State in which the eligible scholarship-granting organization is recognized, or(II)in the case of the Bureau of Indian Education, are members of a federally recognized tribe,(iii)a State identifies to the Secretary as an eligible scholarship-granting organization under section 6003(c)(5)(B) of the Delivering Immediate Relief to America’s Families, Schools and Small Businesses Act,(iv)allocates at least 90 percent of qualified contributions to qualifying scholarships on an annual basis, and(v)provides qualifying scholarships to—(I)more than 1 eligible student,(II)more than 1 eligible family, and(III)different eligible students attending more than 1 education provider, or(B)an organization that—(i)is described in section 501(c)(3) and exempt from taxation under section 501(a), and(ii)pursuant to State law, was able, as of January 1, 2021, to receive contributions that are eligible for a State tax credit if such contributions are used by the organization to provide scholarships to individual elementary and secondary students, including scholarships for attending private schools. (2)Qualified contributionThe term qualified contribution means a contribution of cash to any eligible scholarship-granting organization.(3)Qualified expenseThe term qualified expense means any educational expense that is—(A)for an individual student’s elementary or secondary education, as recognized by the State, or(B)for the secondary education component of an individual elementary or secondary student’s career and technical education, as defined by section 3(5) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(5)). (4)Qualifying scholarshipThe term qualifying scholarship means a scholarship granted by an eligible scholarship-granting organization to an individual elementary or secondary student for a qualified expense. (5)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the outlying areas (as defined in section 1121(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331(c)), and the Department of the Interior (acting through the Bureau of Indian Education).(d)Rules of construction(1)In generalA qualifying scholarship awarded to a student from the proceeds of a qualified contribution under this section shall not be considered assistance to the school or other educational provider that enrolls, or provides educational services to, the student or the student's parents.(2)Exclusion from incomeGross income shall not include any amount received by an individual as a qualifying scholarship and such amount shall not be taken into account as income or resources for purposes of determining the eligibility of such individual or any other individual for benefits or assistance, or the amount or extent of such benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds.(3)Prohibition of control over nonpublic education providers(A)(i)Nothing in this section shall be construed to permit, allow, encourage, or authorize any Federal control over any aspect of any private, religious, or home education provider, whether or not a home education provider is treated as a private school or home school under State law.(ii) This section shall not be construed to exclude private, religious, or home education providers from participation in programs or services under this section.(B)Nothing in this section shall be construed to permit, allow, encourage, or authorize an entity submitting a list of eligible scholarship-granting organizations on behalf of a State pursuant to section 6003(c)(5) of the Delivering Immediate Relief to America’s Families, Schools and Small Businesses Act to mandate, direct, or control any aspect of a private or home education provider, regardless of whether or not a home education provider is treated as a private school under State law.(C)No participating State or entity acting on behalf of a State pursuant to section 6003(c)(5) of the Delivering Immediate Relief to America’s Families, Schools and Small Businesses Act shall exclude, discriminate against, or otherwise disadvantage any education provider with respect to programs or services under this section based in whole or in part on the provider’s religious character or affiliation, including religiously-based or mission-based policies or practices.(4)Parental rights to use scholarshipsNo participating State or entity acting on behalf of a State pursuant to section 6003(c)(5) of the Delivering Immediate Relief to America’s Families, Schools and Small Businesses Act shall disfavor or discourage the use of qualifying scholarships for the purchase of elementary and secondary education services, including those services provided by private or nonprofit entities, such as faith-based providers.(5)State and local authorityNothing in this section shall be construed to modify a State or local government’s authority and responsibility to fund education.(e)Denial of double benefitThe Secretary shall prescribe such regulations or other guidance to ensure that the sum of the tax benefits provided by Federal, State, or local law for a qualified contribution receiving a Federal tax credit in any taxable year does not exceed the sum of the qualified contributions made by the taxpayer for the taxable year.(f)Carryforward of creditIf a tax credit allowed under this section is not fully used within the applicable taxable year because of insufficient tax liability on the part of the taxpayer, the unused amount may be carried forward for a period not to exceed 5 years.(g)ElectionThis section shall apply to a taxpayer for a taxable year only if the taxpayer elects to have this section apply for such taxable year.(h)Alternative minimum taxFor purposes of calculating the alternative minimum tax under section 55, a taxpayer may use any credit received for a qualified contribution under this section.(i)TerminationThis section shall not apply to any contributions made in taxable years beginning after December 31, 2022..(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. Contributions to eligible scholarship-granting organizations..(c)Credit for corporationsSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Contributions to eligible scholarship-granting organizations(a)Allowance of creditSubject to section 6003(c) of the Delivering Immediate Relief to America’s Families, Schools and Small Businesses Act, for purposes of section 38, in the case of a domestic corporation, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of any qualified contributions (as defined in section 25E(c)(2)) made by such corporation during the taxable year.(b)Amount of creditThe credit allowed under subsection (a) for any taxable year shall not exceed 5 percent of the taxable income (as defined in section 170(b)(2)(D)) of the domestic corporation for such taxable year.(c)Additional provisionsFor purposes of this section, any qualified contributions made by a domestic corporation shall be subject to the provisions of section 25E (including subsection (d) of such section), to the extent applicable.(d)ElectionThis section shall apply to a taxpayer for a taxable year only if the taxpayer elects to have this section apply for such taxable year.(e)TerminationThis section shall not apply to any contributions made in taxable years beginning after December 31, 2022..(d)Credit part of general business creditSection 38(b) is amended—(1)by striking plus at the end of paragraph (32);(2)by striking the period at the end of paragraph (33) and inserting , plus; and(3)by adding at the end the following new paragraph:(34)the credit for qualified contributions determined under section 45U(a)..(e)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item:Sec. 45U. Contributions to eligible scholarship-granting organizations..(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.6003.Education Freedom Scholarships web portal and administration(a)In generalThe Secretary of the Treasury shall, in coordination with the Secretary of Education, establish, host, and maintain a web portal that—(1)lists all eligible scholarship-granting organizations;(2)enables a taxpayer to make a qualifying contribution to one or more eligible scholarship-granting organizations and to immediately obtain both a pre-approval of a tax credit for that contribution and a receipt for tax filings;(3)provides information about the tax benefits under sections 25E and 45U of the Internal Revenue Code of 1986; and(4)enables a State to submit and update information about its programs and its eligible scholarship-granting organizations for informational purposes only, including information on— (A)student eligibility;(B)allowable educational expenses;(C)the types of allowable education providers;(D)the percentage of funds an organization may use for program administration; and(E)the percentage of total contributions the organization awards in a calendar year. (b)Nonportal contributionsA taxpayer may opt to make a contribution directly to an eligible scholarship-granting organization, instead of through the web portal described in subsection (a), provided that the taxpayer, or the eligible scholarship-granting organization on behalf of the taxpayer, applies for, and receives pre-approval for a tax credit from the Secretary of the Treasury in coordination with the Secretary of Education.(c)National and State limitations on credits(1)National limitationFor each fiscal year, the total amount of qualifying contributions for which a credit is allowed under sections 25E and 45U of the Internal Revenue Code of 1986 shall not exceed $5,000,000,000.(2)Allocation of limitation(A)Initial allocationsFor each calendar year, with respect to the limitation under paragraph (1), the Secretary of the Treasury, in consultation with the Secretary of Education, shall—(i)allocate to each State an amount equal to the sum of the qualifying contributions made in the State in the previous year; and(ii)from any amounts remaining following allocations made under clause (i), allocate to each participating State an amount equal to the sum of—(I)an amount that bears the same relationship to 20 percent of such remaining amount as the number of individuals aged 5 through 17 in the State, as determined by the Secretary of Education on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined; and(II)an amount that bears the same relationship to 80 percent of such remaining amount as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary of Education, on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined. (B)Minimum allocationNotwithstanding subparagraph (A), no State receiving an allocation under this section may receive less than 1/2 of 1 percent of the amount allocated for a fiscal year.(3)Allowable partnershipsA State may choose to administer the allocation it receives under paragraph (2) in partnership with one or more States, provided that the eligible scholarship-granting organizations in each partner State serve students who reside in all States in the partnership.(4)Total allocationA State’s allocation, for any fiscal year, is the sum of the amount determined for such State under subparagraphs (A) and (B) of paragraph (2).(5)Allocation and adjustments(A)Initial allocation to StatesNot later than November 1 of the year preceding a year for which there is a national limitation on credits under paragraph (1) (referred to in this section as the applicable year), or as early as practicable with respect to the first year, the Secretary of the Treasury shall announce the State allocations under paragraph (2) for the applicable year.(B)List of eligible scholarship-granting organizations(i)In generalNot later than January 1 of each applicable year, or as early as practicable with respect to the first year, each State shall provide the Secretary of the Treasury a list of eligible scholarship-granting organizations, including a certification that the entity submitting the list on behalf of the State has the authority to perform this function.(ii)Rule of constructionNeither this section nor any other Federal law shall be construed as limiting the entities that may submit the list on behalf of a State.(C)Reallocation of unclaimed creditsThe Secretary of the Treasury shall reallocate a State’s allocation to other States, in accordance with paragraph (2), if the State—(i)chooses not to identify scholarship-granting organizations under subparagraph (B) in any applicable year; or(ii)does not have an existing eligible scholarship-granting organization.(D)ReallocationOn or after April 1 of any applicable year, the Secretary of the Treasury may reallocate, to one or more other States that have eligible scholarship-granting organizations in the States, without regard to paragraph (2), the allocation of a State for which the State’s allocation has not been claimed.(d)DefinitionsAny term used in this section which is also used in section 25E of the Internal Revenue Code of 1986 shall have the same meaning as when used in such section. 6004.529 account funding for homeschool and additional elementary and secondary expenses(a)In generalSection 529(c)(7) of the Internal Revenue Code of 1986 is amended—(1)by striking Any reference and inserting(A)In generalAny reference, and(2)by adding at the end the following new subparagraphs:(B)Additional expensesIn the case of any distribution made after the date of the enactment of the Delivering Immediate Relief to America’s Families, Schools and Small Businesses Act and before January 1, 2023, any reference in this section to the term qualified higher education expense shall include a reference to the following expenses in connection with enrollment or attendance at, or for students enrolled at or attending, an elementary or secondary public, private, or religious school:(i)Curriculum and curricular materials.(ii)Books or other instructional materials.(iii)Online educational materials.(iv)Tuition for tutoring or educational classes outside of the home, including at a tutoring facility, but only if the tutor or instructor is not related to the student and—(I)is licensed as a teacher in any State,(II)has taught at an eligible educational institution, or(III)is a subject matter expert in the relevant subject.(v)Fees for a nationally standardized norm-referenced achievement test, an advanced placement examination, or any examinations related to college or university admission.(vi)Fees for dual enrollment in an institution of higher education.(vii)Educational therapies for students with disabilities provided by a licensed or accredited practitioner or provider, including occupational, behavioral, physical, and speech-language therapies.(C)Treatment of homeschool expensesIn the case of any distribution made after the date of the enactment of the Delivering Immediate Relief to America’s Families, Schools and Small Businesses Act and before January 1, 2023, the term qualified higher education expense shall include expenses for the purposes described in subparagraphs (A) and (B) in connection with a homeschool (whether treated as a homeschool or a private school for purposes of applicable State law)..(b)Effective dateThe amendment made by this section shall apply to distributions made after the date of the enactment of this Act. BBack to Work Child Care grants6101.Back to Work Child Care grants(a)PurposeThe purpose of this section is to support the recovery of the United States economy by providing assistance to aid in reopening child care programs, and maintaining the availability of child care in the United States, so that parents can access safe care and return to work.(b)DefinitionsIn this section:(1)Covid–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, including any renewal of such declaration.(2)Eligible child care providerThe term eligible child care provider means—(A)an eligible child care provider as defined in section 658P(6)(A) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n(6)(A)); and (B)a child care provider that—(i)is license-exempt and operating legally in the State;(ii)is not providing child care services to relatives; and (iii)satisfies State and local requirements, including those referenced in section 658E(c)(2)(I) of the Child Care and Development Block Grant Act of 1990 ((42 U.S.C. 9858c)(c)(2)(I)).(3)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meanings given the terms in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).(4)Lead agencyThe term lead agency has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).(5)Qualified child care providerThe term qualified child care provider means an eligible child care provider with an application approved under subsection (g) for the program involved.(6)SecretaryThe term Secretary means the Secretary of Health and Human Services.(7)StateThe term State has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n). (c)Grants for child care programsFrom the funds appropriated to carry out this section, the Secretary shall make Back to Work Child Care grants to States, Indian tribes, and tribal organizations, that submit notices of intent to provide assurances under subsection (d)(2). The grants shall provide for subgrants to qualified child care providers, for a transition period of not more than 9 months to assist in paying for fixed costs and increased operating expenses due to COVID–19, and to reenroll children in an environment that supports the health and safety of children and staff.(d)Process for allocation of funds(1)AllocationAny funds that are appropriated to carry out this section shall be distributed by the Secretary to the Administration for Children and Families for distribution under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) in accordance with subsection (e)(2) of this section.(2)NoticeNot later than 7 days after funds are appropriated to carry out this section, the Secretary shall provide to States, Indian tribes, and tribal organizations a notice of funding availability, for Back to Work Child Care grants under subsection (c) from allotments and payments under subsection (e)(2). The Secretary shall issue a notice of the funding allocations for each State, Indian tribe, and tribal organization not later than 14 days after funds are appropriated to carry out this section.(3)Notice of intentNot later than 14 days after issuance of a notice of funding allocations under paragraph (1), a State, Indian tribe, or tribal organization that seeks such a grant shall submit to the Secretary a notice of intent to provide assurances for such grant. The notice of intent shall include a certification that the State, Indian tribe, or tribal organization will repay the grant funds if such State, Indian tribe, or tribal organization fails to provide assurances that meet the requirements of subsection (f) or to comply with such an assurance.(4)Grants to lead agenciesThe Secretary may make grants under subsection (c) to the lead agency of each State, Indian tribe, or tribal organization, upon receipt of the notice of intent to provide assurances for such grant.(5)Provision of assurancesNot later than 15 days after receiving the grant, the State, Indian tribe, or tribal organization shall provide assurances that meet the requirements of subsection (f).(e)Federal reservation; allotments and payments(1)ReservationThe Secretary shall reserve not more than 1 percent of the amount appropriated to carry out this section to pay for the costs of the Federal administration of this section. The amount appropriated to carry out this section and reserved under this paragraph shall remain available through fiscal year 2021.(2)Allotments and paymentsThe Secretary shall use the remaining portion of such amount to make allotments and payments, to States, Indian tribes, and tribal organizations that submit such a notice of intent to provide assurances, in accordance with paragraphs (1) and (2) of subsection (a), and subsection (b), of section 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m), for the grants described in subsection (c). (f)AssurancesA State, Indian tribe, or tribal organization that receives a grant under subsection (c) shall provide to the Secretary assurances that the lead agency will—(1)require as a condition of subgrant funding under subsection (g) that each eligible child care provider applying for a subgrant from the lead agency—(A)has been an eligible child care provider in continuous operation and serving children through a child care program immediately prior to March 1, 2020;(B)agree to follow all applicable State, local, and tribal health and safety requirements and, if applicable, enhanced protocols for child care services and related to COVID–19 or another health or safety condition; (C)agree to comply with the documentation and reporting requirements under subsection (h); and(D)certify in good faith that the child care program of the provider will remain open for not less than 1 year after receiving such a subgrant, unless such program is closed due to extraordinary circumstances, including a state of emergency declared by the Governor or a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191); (2)ensure eligible child care providers in urban, suburban, and rural areas can readily apply for and access funding under this section, which shall include the provision of technical assistance either directly or through resource and referral agencies or staffed family child care provider networks;(3)ensure that subgrant funds are made available to eligible child care providers regardless of whether the eligible child care provider is providing services for which assistance is made available under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) at the time of application for a subgrant;(4)through at least December 31, 2020, continue to expend funds provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) for the purpose of continuing payments and assistance to qualified child care providers on the basis of applicable reimbursements prior to March 2020;(5)undertake a review of burdensome State, local, and tribal regulations and requirements that hinder the opening of new licensed child care programs to meet the needs of the working families in the State or tribal community, as applicable; (6)make available to the public, which shall include, at a minimum, posting to an internet website of the lead agency—(A)notice of funding availability through subgrants for qualified child care providers under this section; and(B)the criteria for awarding subgrants for qualified child care providers, including the methodology the lead agency used to determine and disburse funds in accordance with subparagraphs (D) and (E) of subsection (g)(4); and(7)ensure the maintenance of a delivery system of child care services throughout the State that provides for child care in a variety of settings, including the settings of family child care providers. (g)Lead agency use of funds(1)In generalA lead agency that receives a Back to Work Child Care grant under this section—(A)shall use a portion that is not less than 94 percent of the grant funds to award subgrants to qualified child care providers as described in the lead agency’s assurances pursuant to subsection (f);(B)shall reserve not more than 6 percent of the funds to—(i)use not less than 1 percent of the funds to provide technical assistance and support in applying for and accessing funding through such subgrants to eligible child care providers, including to rural providers, family child care providers, and providers with limited administrative capacity; and(ii)use the remainder of the reserved funds to—(I)administer subgrants to qualified child care providers under paragraph (4), which shall include monitoring the compliance of qualified child care providers with applicable State, local, and tribal health and safety requirements; and(II)comply with the reporting and documentation requirements described in subsection (h); and(C)(i)shall not make more than 1 subgrant under paragraph (4) to a child care provider, except as described in clause (ii); and(ii)may make multiple subgrants to a qualified child care provider, if the lead agency makes each subgrant individually for 1 child care program operated by the provider and the funds from the multiple subgrants are not pooled for use for more than 1 of the programs. (2)Role of third partyThe lead agency may designate a third party, such as a child care resource and referral agency, to carry out the responsibilities of the lead agency, and oversee the activities conducted by qualified child care providers under this subsection. (3)Obligation and return of funds(A)Obligation(i)In generalThe lead agency shall obligate at least 50 percent of the grant funds in the portion described in paragraph (1)(A) for subgrants to qualified child care providers by the day that is 6 months after the date of enactment of this Act. (ii)WaiversAt the request of a State, Indian tribe, or tribal organization, and for good cause shown, the Secretary may waive the requirement under clause (i) for the State, Indian tribe, or tribal organization.(B)Return of fundsNot later than the date that is 12 months after a grant is awarded to a lead agency in accordance with this section, the lead agency shall return to the Secretary any of the grant funds that are not obligated by the lead agency by such date. The Secretary shall return any funds received under this subparagraph to the Treasury of the United States.(4)Subgrants(A)In generalA lead agency that receives a grant under subsection (c) shall make subgrants to qualified child care providers to assist in paying for fixed costs and increased operating expenses, for a transition period of not more than 9 months, so that parents have a safe place for their children to receive child care as the parents return to the workplace.(B)Use of fundsA qualified child care provider may use subgrant funds for—(i)sanitation and other costs associated with cleaning the facility, including deep cleaning in the case of an outbreak of COVID–19, of a child care program used to provide child care services;(ii)recruiting, retaining, and compensating child care staff, including providing professional development to the staff related to child care services and applicable State, local, and tribal health and safety requirements and, if applicable, enhanced protocols for child care services and related to COVID–19 or another health or safety condition; (iii)paying for fixed operating costs associated with providing child care services, including the costs of payroll, the continuation of existing (as of March 1, 2020) employee benefits, mortgage or rent, utilities, and insurance;(iv)acquiring equipment and supplies (including personal protective equipment) necessary to provide child care services in a manner that is safe for children and staff in accordance with applicable State, local, and tribal health and safety requirements;(v)replacing materials that are no longer safe to use as a result of the COVID–19 public health emergency;(vi)making facility changes and repairs to address enhanced protocols for child care services related to COVID–19 or another health or safety condition, to ensure children can safely occupy a child care facility;(vii)purchasing or updating equipment and supplies to serve children during nontraditional hours;(viii)adapting the child care program or curricula to accommodate children who have not had recent access to a child care setting;(ix)carrying out any other activity related to the child care program of a qualified child care provider; and(x)reimbursement of expenses incurred before the provider received a subgrant under this paragraph, if the use for which the expenses are incurred is described in any of clauses (i) though (ix) and is disclosed in the subgrant application for such subgrant. (C)Subgrant applicationTo be qualified to receive a subgrant under this paragraph, an eligible child care provider shall submit an application to the lead agency in such form and containing such information as the lead agency may reasonably require, including—(i)a budget plan that includes—(I)information describing how the eligible child care provider will use the subgrant funds to pay for fixed costs and increased operating expenses, including, as applicable, payroll, employee benefits, mortgage or rent, utilities, and insurance, described in subparagraph (B)(iii); (II)data on current operating capacity, taking into account previous operating capacity for a period of time prior to the COVID–19 public health emergency, and updated group size limits and staff-to-child ratios;(III)child care enrollment, attendance, and revenue projections based on current operating capacity and previous enrollment and revenue for the period described in subclause (II); and(IV)a demonstration of how the subgrant funds will assist in promoting the long-term viability of the eligible child care provider and how the eligible child care provider will sustain its operations after the cessation of funding under this section; (ii)assurances that the eligible child care provider will—(I)report to the lead agency, before every month for which the subgrant funds are to be received, data on current financial characteristics, including revenue, and data on current average enrollment and attendance; (II)not artificially suppress revenue, enrollment, or attendance for the purposes of receiving subgrant funding;(III)provide the necessary documentation under subsection (h) to the lead agency, including providing documentation of expenditures of subgrant funds; and(IV)implement all applicable State, local, and tribal health and safety requirements and, if applicable, enhanced protocols for child care services and related to COVID–19 or another health or safety condition; and (iii)a certification in good faith that the child care program will remain open for not less than 1 year after receiving a subgrant under this paragraph, unless such program is closed due to extraordinary circumstances described in subsection (f)(1)(D).(D)Subgrant disbursementIn providing funds through a subgrant under this paragraph—(i)the lead agency shall—(I)disburse such subgrant funds to a qualified child care provider in installments made not less than once monthly;(II)disburse a subgrant installment for a month after the qualified child care provider has provided, before that month, the enrollment, attendance, and revenue data required under subparagraph (C)(ii)(I) and, if applicable, current operating capacity data required under subparagraph (C)(i)(II); and (III)make subgrant installments to any qualified child care provider for a period of not more than 9 months; and(ii)the lead agency may, notwithstanding subparagraph (E)(i), disburse an initial subgrant installment to a provider in a greater amount than that subparagraph provides for, and adjust the succeeding installments, as applicable.(E)Subgrant installment amountThe lead agency—(i)shall determine the amount of a subgrant installment under this paragraph by basing the amount on—(I)(aa)at a minimum, the fixed costs associated with the provision of child care services by a qualified child care provider; and (bb)at the election of the lead agency, an additional amount determined by the State, for the purposes of assisting qualified child care providers with, as applicable, increased operating costs and lost revenue, associated with the COVID–19 public health emergency; and (II)any other methodology that the lead agency determines to be appropriate, and which is disclosed in reporting submitted by the lead agency under subsection (f)(6)(B);(ii)shall ensure that, for any period for which subgrant funds are disbursed under this paragraph, no qualified child care provider receives a subgrant installment that when added to current revenue for that period exceeds the revenue for the corresponding period 1 year prior; and(iii)may factor in decreased operating capacity due to updated group size limits and staff-to-child ratios, in determining subgrant installment amounts. (F)Repayment of subgrant fundsA qualified child care provider that receives a subgrant under this paragraph shall be required to repay the subgrant funds if the lead agency determines that the provider fails to provide the assurances described in subparagraph (C)(ii)(II), or to comply with such an assurance. (5)Supplement not supplantAmounts made available to carry out this section shall be used to supplement and not supplant other Federal, State, tribal, and local public funds expended to provide child care services, including funds provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) and State and tribal child care programs. (h)Documentation and reporting requirements(1)DocumentationA State, Indian tribe, or tribal organization receiving a grant under subsection (c) shall provide documentation of any State or tribal expenditures from grant funds received under subsection (c) in accordance with section 658K(b) of the Child Care Development Block Grant Act of 1990 (42 U.S.C. 9858i(b)), and to the independent entity described in that section.(2)Reports(A)Lead agency reportA lead agency receiving a grant under subsection (c) shall, not later than 12 months after receiving such grant, submit a report to the Secretary that includes for the State or tribal community involved a description of the program of subgrants carried out to meet the objectives of this section, including—(i)a description of how the lead agency determined—(I)the criteria for awarding subgrants for qualified child care providers, including the methodology the lead agency used to determine and disburse funds in accordance with subparagraphs (D) and (E) of subsection (g)(4); and(II)the types of providers that received priority for the subgrants, including considerations related to—(aa)setting;(bb)average monthly revenues, enrollment, and attendance, before and during the COVID–19 public health emergency and after the expiration of State, local, and tribal stay-at-home orders; and(cc)geographically based child care service needs across the State or tribal community; and(ii)the number of eligible child care providers in operation and serving children on March 1, 2020, and the average number of such providers for March 2020 and each of the 11 months following, disaggregated by age of children served, geography, region, center-based child care setting, and family child care setting;(iii)the number of child care slots, in the capacity of a qualified child care provider given applicable group size limits and staff-to-child ratios, that were open for attendance of children on March 1, 2020, the average number of such slots for March 2020 and each of 11 months following, disaggregated by age of children served, geography, region, center-based child care setting, and family child care setting;(iv)(I)the number of qualified child care providers that received a subgrant under subsection (g)(4), disaggregated by age of children served, geography, region, center-based child care setting, and family child care setting, and the average and range of the amounts of the subgrants awarded; and(II)the percentage of all eligible child care providers that are qualified child care providers that received such a subgrant, disaggregated as described in subclause (I); and(v)information concerning how qualified child care providers receiving subgrants under subsection (g)(4) used the subgrant funding received, disaggregated by the allowable uses of funds described in subsection (g)(4)(B). (B)Report to CongressNot later than 90 days after receiving the lead agency reports required under subparagraph (A), the Secretary shall make publicly available and provide to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report summarizing the findings of the lead agency reports.(i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the activities under this section. (j)Exclusion from incomeFor purposes of the Internal Revenue Code of 1986, gross income shall not include any amount received by a qualified child care provider under this section. VIIPandemic preparation and
							strategic stockpile7001.Sustained on-shore manufacturing capacity for public health
 emergencies(a)In generalSection 319L of the Public Health Service Act (42 U.S.C. 247d–7e) is amended—(1)in subsection (a)(6)(B)—(A)by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively;(B)by inserting after clause (iii), the following:(iv)activities to support domestic manufacturing surge capacity of products or platform technologies, including manufacturing capacity and capabilities to utilize platform technologies to provide for flexible manufacturing initiatives;; and(C)in clause (vi) (as so redesginated), by inserting manufacture, after improvement,;(2)in subsection (b)—(A)in the first sentence of paragraph (1), by inserting support for domestic manufacturing surge capacity, after initiatives for innovation,; and(B)in paragraph (2)—(i)in subparagraph (B), by striking and at the end;(ii)by redesignating subparagraph (C) as subparagraph (D); and (iii)by inserting after subparagraph (B), the following:(C)activities to support manufacturing surge capacities and capabilities to increase the availability of existing medical countermeasures and utilize existing novel platforms to manufacture new medical countermeasures to meet manufacturing demands to address threats that pose a significant level of risk to national security; and; (3)in subsection (c)—(A)in paragraph (2)—(i)in subparagraph (C), by striking and at the end;(ii)in subparagraph (D), by striking the period and inserting ; and; and(iii)by adding at the end the following:(E)promoting domestic manufacturing surge capacity and capabilities for countermeasure advanced research and development, including facilitating contracts to support flexible or surge manufacturing.;(B)in paragraph (4)—(i)in subparagraph (B)—(I)in clause (iii), by striking and at the end;(II)in clause (iv), by striking the period and inserting ; and; and(III)by adding at the end the following:(v)support and maintain domestic manufacturing surge capacity and capabilities, including through contracts to support flexible or surge manufacturing, to ensure that additional production of countermeasures is available in the event that the Secretary determines there is such a need for additional production.;(ii)in subparagraph (D)—(I)in clause (ii), by striking and at the end;(II)by redesignating clause (iii) as clause (iv); and(III)by inserting after clause (ii) the following:(iii)research to advance manufacturing capacities and capabilities for medical countermeasures and platform technologies that may be utilized for medical countermeasures; and; and(iii)in subparagraph (E), by striking clause (ix); and(C)in paragraph (7)(C)(i), by striking up to 100 highly qualified individuals, or up to 50 percent of the total number of employees, whichever is less, and inserting 75 percent of the total number of employees;(4)in subsection (e)(1)—(A)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and(B)by inserting after subparagraph (A), the following:(B)Temporary flexibilityDuring a public health emergency under section 319, the Secretary shall be provided with an additional 60 business days to comply with information requests for the disclosure of information under section 552 of title 5, United States Code, related to the activities under this section (unless such activities are otherwise exempt under subparagraph (A)).; and(5)in subsection (f)—(A)in paragraph (1), by striking Not later than 180 days after the date of enactment of this subsection and inserting Not later than 180 days after the date of enactment of the Delivering Immediate Relief to America’s Families, Schools and Small Businesses Act; and(B)in paragraph (2), by striking Not later than 1 year after the date of enactment of this subsection and inserting Not later than 1 year after the date of enactment of theDelivering Immediate Relief to America’s Families, Schools and Small Businesses Act.(b)Medical Countermeasure Innovation PartnerThe restrictions under section 202 of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), or any other provision of law imposing a restriction on salaries of individuals related to a previous appropriation to the Department of Health and Human Services, shall not apply with respect to salaries paid pursuant to an agreement under the medical countermeasure innovation partner program under section 319L(c)(4)(E) of the Public Health Service Act (42 U.S.C. 247d–7e(c)(4)(E)). 7002.Improving and sustaining State medical stockpilesSection 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) is amended by adding at the end the following:(i)Improving and maintaining State medical
 stockpiles(1)In generalThe Secretary, acting through the Assistant Secretary for Preparedness and Response, shall award grants, contracts, or cooperative agreements to eligible entities to maintain a stockpile of appropriate drugs, vaccines and other biological products, medical devices, and other medical supplies (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, medical devices, and diagnostic tests) to be used during a public health emergency declared by the Governor of a State or by the Secretary under section 319, or a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, in order to support the preparedness goals described in paragraphs (2), (3), and (8) of section 2802(b). (2)Eligible entities(A)In generalTo be eligible to receive an award under paragraph (1), an entity shall—(i)be a State or consortium of States that is a recipient of an award under section 319C–1(b); and(ii)prepare, in consultation with appropriate health care providers and health officials within the State or consortium of States, and submit to the Secretary an application that contains such information as the Secretary may require, including a plan for the State stockpile and a description of the activities such entity will carry out under the agreement, consistent with the requirements of paragraph (3).(B)LimitationThe Secretary may make an award under this subsection to not more than one eligible entity in each State.(C)Supplement not supplantAwards, contracts, or grants awarded under this subsection shall supplement, not supplant, the reserve amounts of medical supplies procured by and for the Strategic National Stockpile under subsection (a). (D)Administrative expensesNot more than 5 percent of amounts received by an entity pursuant to an award under this subsection may be used for administrative expenses. (E)ClarificationAn eligible entity receiving an award under this subsection may assign a lead entity to manage the State stockpile, which may be a recipient of an award under section 319C–2(b).(F)Requirement of matching funds(i)In generalSubject to clause (ii), the Secretary may not make an award under this subsection unless the applicant agrees, with respect to the costs to be incurred by the applicant in carrying out the purpose described in this subsection, to make available non-Federal contributions toward such costs in an amount equal to—(I)for each of fiscal years 2023 and 2024, not less than $1 for each $10 of Federal funds provided in the award; (II)for each of fiscal years 2025 and 2026, not less than $1 for each $5 of Federal funds provided in the award; and (III)for fiscal year 2027 and each fiscal year thereafter, not less than $1 for each $3 of Federal funds provided in the award.(ii)Waiver(I)In generalThe Secretary may, upon the request of a State, waive the requirement under clause (i) in whole or in part if the Secretary determines that extraordinary economic conditions in the State in the fiscal year involved or in the previous fiscal year justify the waiver.(II)Applicability of waiverA waiver provided by the Secretary under this subparagraph shall apply only to the fiscal year involved. (3)Stockpiling activities and requirementsA recipient of a grant, contract, or cooperative agreement under this subsection shall use such funds to carry out the following: (A)Maintaining a stockpile of appropriate drugs, vaccines and other biological products, medical devices, and other supplies (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, medical devices, and diagnostic tests) to be used during a public health emergency in such numbers, types, and amounts as the State determines necessary, consistent with such State’s stockpile plan. Such a recipient may not use funds to support the stockpiling of countermeasures as defined under subsection (c), unless the eligible entity provides justification for maintaining such products and the Secretary determines such appropriate and applicable.(B)Deploying the stockpile as required by the State to respond to an actual or potential public health emergency.(C)Replenishing and making necessary additions or modifications to the contents of such stockpile or stockpiles, including to address potential depletion.(D)In consultation with Federal, State, and local officials, take into consideration the availability, deployment, dispensing, and administration requirements of medical products within the stockpile.(E)Ensuring that procedures are followed for inventory management and accounting, and for the physical security of the stockpile, as appropriate.(F)Reviewing and revising, as appropriate, the contents of the stockpile on a regular basis to ensure that to the extent practicable, advanced technologies and medical products are considered.(G)Carrying out exercises, drills, and other training for purposes of stockpile deployment, dispensing, and administration of medical products, and for purposes of assessing the capability of such stockpile to address the medical supply needs of public health emergencies of varying types and scales, which may be conducted in accordance with requirements related to exercises, drills, and other training for recipients of awards under section 319C–1 or 319C–2, as applicable.(H)Carrying out other activities as the State determines appropriate, to support State efforts to prepare for, and respond to, public health threats.(4)State plan coordinationThe eligible entity under this subsection shall ensure appropriate coordination of the State stockpile plan developed pursuant to paragraph (2)(A)(ii) and the plans required pursuant to section 319C–1.(5)Guidance for StatesNot later than 180 days after the date of enactment of this subsection, the Secretary, acting through the Assistant Secretary for Preparedness and Response, shall issue guidance for States related to maintaining and replenishing a stockpile of medical products. The Secretary shall update such guidance as appropriate. (6)Assistance to StatesThe Secretary shall provide assistance to States, including technical assistance, as appropriate, to maintain and improve State and local public health preparedness capabilities to distribute and dispense medical products from a State stockpile.(7)Coordination with the Strategic National
 StockpileEach recipient of an award under this subsection shall ensure that the State stockpile plan developed pursuant to paragraph (2)(A)(ii) contains such information as the Secretary may require related to current inventory of supplies maintained pursuant to paragraph (3), and any plans to replenish such supplies, or procure new or alternative supplies. The Secretary shall use information obtained from State stockpile plans to inform the maintenance and management of the Strategic National Stockpile pursuant to subsection (a).(8)Performance and accountability(A)In generalThe Secretary, acting through the Assistant Secretary for Preparedness and Response, shall develop and implement a process to review and audit entities in receipt of an award under this subsection, including by establishing metrics to ensure that each entity receiving such an award is carrying out activities in accordance with the applicable State stockpile plan. The Secretary may require entities to—(i)measure progress toward achieving the outcome goals; and(ii)at least annually, test, exercise, and rigorously evaluate the stockpile capacity and response capabilities of the entity, and report to the Secretary on the results of such test, exercise, and evaluation, and on progress toward achieving outcome goals, based on criteria established by the Secretary.(B)Notification of failureThe Secretary shall develop and implement a process to notify entities that are determined by the Secretary to have failed to meet the requirements of the terms of an award under this subsection. Such process shall provide such entities with the opportunity to correct such noncompliance. An entity that fails to correct such noncompliance shall be subject to subparagraph (C).(C)Withholding of certain amounts from entities
												that fail to achieve benchmarks or submit State
 stockpile planBeginning with fiscal year 2022, and in each succeeding fiscal year, the Secretary shall withhold from each entity that has failed substantially to meet the terms of an award under this subsection for at least 1 of the 2 immediately preceding fiscal years (beginning with fiscal year 2022), the amount allowed for administrative expenses described in described in paragraph (2)(D).(9)Authorization of appropriationsFor the purpose of carrying out this subsection, there are authorized to be appropriated $1,000,000,000 for each of fiscal years 2021 through 2030, to remain available until expended..7003.Strengthening the Strategic National StockpileSection 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) is amended—(1)in subsection (a)—(A)in paragraph (2)(A), by adding and the contracts issued under paragraph (5) after paragraph (1)(B)in paragraph (3)(F), by striking Secretary of Homeland Security and inserting Secretary of Health and Human Services, in coordination with or at the request of, the Secretary of Homeland Security,;(C)by redesignating paragraph (5) as paragraph (6);(D)by inserting after paragraph (4) the following:(5)Surge capacityThe Secretary, in maintaining the stockpile under paragraph (1) and carrying out procedures under paragraph (3), may— (A)enter into contracts or cooperative agreements with vendors for procurement, maintenance, and storage of reserve amounts of drugs, vaccines and other biological products, medical devices, and other medical supplies (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, medical devices, and diagnostic tests in the stockpile), under such terms and conditions (including quantity, production schedule, maintenance costs, and price of product) as the Secretary may specify, including for purposes of— (i)maintenance and storage of reserve amounts of products intended to be delivered to the ownership of the Federal Government under the contract, which may consider costs of shipping, or otherwise transporting, handling, storage, and related costs for such product or products; and(ii)maintaining domestic manufacturing capacity of such products to ensure additional reserved production capacity of such products is available, and that such products are provided in a timely manner, to be delivered to the ownership of the Federal Government under the contract and deployed in the event that the Secretary determines that there is a need to quickly purchase additional quantities of such product; and (B)promulgate such regulations as the Secretary determines necessary to implement this paragraph.; and(E)in subparagraph (A) of paragraph (6), as so redesignated—(i)in clause (viii), by striking ; and and inserting a semicolon;(ii)in clause (ix), by striking the period and inserting ; and; and(iii)by adding at the end the following:(x)an assessment of the contracts or cooperative agreements entered into pursuant to paragraph (5).; and(2)in subsection (c)(2)(C), by striking on an annual basis and inserting not later than March 15 of each year. VIIICoronavirus Relief Fund
							extension8001.Extension of period to use Coronavirus Relief Fund
 paymentsSection 601(d)(3) of the Social Security Act (42 U.S.C. 801(d)(3)) is amended by striking December 30, 2020 and inserting September 30, 2021.IXCharitable giving9001.Increase in limitation on partial above the line deduction for charitable contributions(a)Increase(1)In generalParagraph (22) of section 62(a) of the Internal Revenue Code of 1986 is amended to read as follows: (22)Charitable contributionsIn the case of a taxable year beginning in 2020 of an individual to whom section 63(b) applies for such taxable year, the deduction under section 170(a) (determined without regard to section 170(b)) for qualified charitable contributions (not in excess of the applicable amount). .(2)Applicable amountParagraph (1) of section 62(f) of the Internal Revenue Code of 1986 is amended to read as follows:(1)Applicable amountThe term applicable amount means $600 (twice such amount in the case of a joint return)..(3)Conforming amendmentSection 62(f)(2)(B) of such Code is amended by striking (determined without regard to subsection (b) thereof).(b)Penalty for underpayments attributable to overstated deduction(1)In generalSection 6662(b) of the Internal Revenue Code of 1986 is amended by inserting after paragraph (8) the following:(9)Any overstatement of qualified charitable contributions (as defined in section 62(f))..(2)Increased penaltySection 6662 of such Code is amended by adding at the end the following new subsection:(l)Increase in penalty in case of overstatement of qualified charitable contributionsIn the case of any portion of an underpayment which is attributable to one or more overstatements of a qualified charitable contribution (as defined in section 62(f)), subsection (a) shall be applied with respect to such portion by substituting 50 percent for 20 percent..(3)Exception to approval of assessmentSection 6751(b)(2)(A) is amended by striking or 6655 and inserting 6655, or 6662 (but only with respect to an addition to tax by reason of subsection (b)(9) thereof). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. XCritical minerals10001.Mineral security(a)DefinitionsIn this section:(1)ByproductThe term byproduct means a critical mineral—(A)the recovery of which depends on the production of a host mineral that is not designated as a critical mineral; and(B)that exists in sufficient quantities to be recovered during processing or refining.(2)Critical
										mineral(A)In
 generalThe term critical mineral means any mineral, element, substance, or material designated as critical by the Secretary under subsection (c).(B)ExclusionsThe term critical mineral does not include—(i)fuel minerals, including oil, natural gas, or any other fossil fuels; or(ii)water, ice, or snow.(3)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(4)SecretaryThe term Secretary means the Secretary of the Interior.(5)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana Islands; and(G)the United States Virgin Islands.(b)Policy(1)In generalSection 3 of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1602) is amended in the second sentence—(A)by striking paragraph (3) and inserting the following:(3)establish an analytical and forecasting capability for identifying critical mineral demand, supply, and other factors to allow informed actions to be taken to avoid supply shortages, mitigate price volatility, and prepare for demand growth and other market shifts;;(B)in paragraph (6), by striking and after the semicolon at the end; and(C)by striking paragraph (7) and inserting the following:(7)facilitate the availability, development, and environmentally responsible production of domestic resources to meet national material or critical mineral needs;(8)avoid duplication of effort, prevent unnecessary paperwork, and minimize delays in the administration of applicable laws (including regulations) and the issuance of permits and authorizations necessary to explore for, develop, and produce critical minerals and to construct critical mineral manufacturing facilities in accordance with applicable environmental and land management laws;(9)strengthen—(A)educational and research capabilities at not lower than the secondary school level; and(B)workforce training for exploration and development of critical minerals and critical mineral manufacturing;(10)bolster international cooperation through technology transfer, information sharing, and other means;(11)promote the efficient production, use, and recycling of critical minerals;(12)develop alternatives to critical minerals; and(13)establish contingencies for the production of, or access to, critical minerals for which viable sources do not exist within the United States..(2)Conforming
 amendmentSection 2(b) of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1601(b)) is amended by striking (b) As used in this Act, the term and inserting the following:(b)DefinitionsIn this Act:(1)Critical
 mineralThe term critical mineral means any mineral, element, substance, or material designated as critical by the Secretary under section 3168(c) of the National Defense Authorization Act for Fiscal Year 2021.(2)MaterialsThe term.(c)Critical mineral
 designations(1)Draft methodology and listThe Secretary, acting through the Director of the United States Geological Survey (referred to in this subsection as the Secretary), shall publish in the Federal Register for public comment—(A)a description of the draft methodology used to identify a draft list of critical minerals;(B)a draft list of minerals, elements, substances, and materials that qualify as critical minerals; and(C)a draft list of critical minerals recovered as byproducts.(2)Availability of dataIf available data is insufficient to provide a quantitative basis for the methodology developed under this subsection, qualitative evidence may be used to the extent necessary.(3)Final methodology and listAfter reviewing public comments on the draft methodology and the draft lists published under paragraph (1) and updating the methodology and lists as appropriate, not later than 45 days after the date on which the public comment period with respect to the draft methodology and draft lists closes, the Secretary shall publish in the Federal Register—(A)a description of the final methodology for determining which minerals, elements, substances, and materials qualify as critical minerals; (B)the final list of critical minerals; and(C)the final list of critical minerals recovered as byproducts. (4)Designations(A)In generalFor purposes of carrying out this subsection, the Secretary shall maintain a list of minerals, elements, substances, and materials designated as critical, pursuant to the final methodology published under paragraph (3), that the Secretary determines—(i)are essential to the economic or national security of the United States;(ii)the supply chain of which is vulnerable to disruption (including restrictions associated with foreign political risk, abrupt demand growth, military conflict, violent unrest, anti-competitive or protectionist behaviors, and other risks throughout the supply chain); and(iii)serve an essential function in the manufacturing of a product (including energy technology-, defense-, currency-, agriculture-, consumer electronics-, and health care-related applications), the absence of which would have significant consequences for the economic or national security of the United States.(B)InclusionsNotwithstanding the criteria under paragraph (3), the Secretary may designate and include on the list any mineral, element, substance, or material determined by another Federal agency to be strategic and critical to the defense or national security of the United States.(C)Required consultationThe Secretary shall consult with the Secretaries of Defense, Commerce, Agriculture, and Energy and the United States Trade Representative in designating minerals, elements, substances, and materials as critical under this paragraph.(5)Subsequent review(A)In generalThe Secretary, in consultation with the Secretaries of Defense, Commerce, Agriculture, and Energy and the United States Trade Representative, shall review the methodology and list under paragraph (3) and the designations under paragraph (4) at least every 3 years, or more frequently as the Secretary considers to be appropriate.(B)RevisionsSubject to paragraph (4)(A), the Secretary may—(i)revise the methodology described in this subsection;(ii)determine that minerals, elements, substances, and materials previously determined to be critical minerals are no longer critical minerals; and(iii)designate additional minerals, elements, substances, or materials as critical minerals.(6)NoticeOn finalization of the methodology and the list under paragraph (3), or any revision to the methodology or list under paragraph (5), the Secretary shall submit to Congress written notice of the action.(d)Resource
 assessment(1)In generalNot later than 4 years after the date of enactment of this Act, in consultation with applicable State (including geological surveys), local, academic, industry, and other entities, the Secretary (acting through the Director of the United States Geological Survey) or a designee of the Secretary, shall complete a comprehensive national assessment of each critical mineral that— (A)identifies and quantifies known critical mineral resources, using all available public and private information and datasets, including exploration histories; and(B)provides a quantitative and qualitative assessment of undiscovered critical mineral resources throughout the United States, including probability estimates of tonnage and grade, using all available public and private information and datasets, including exploration histories.(2)Supplementary
 informationIn carrying out this subsection, the Secretary may carry out surveys and field work (including drilling, remote sensing, geophysical surveys, topographical and geological mapping, and geochemical sampling and analysis) to supplement existing information and datasets available for determining the existence of critical minerals in the United States.(3)Public accessSubject to applicable law, to the maximum extent practicable, the Secretary shall make all data and metadata collected from the comprehensive national assessment carried out under paragraph (1) publically and electronically accessible.(4)Technical
 assistanceAt the request of the Governor of a State or the head of an Indian tribe, the Secretary may provide technical assistance to State governments and Indian tribes conducting critical mineral resource assessments on non-Federal land.(5)Prioritization(A)In
 generalThe Secretary may sequence the completion of resource assessments for each critical mineral such that critical minerals considered to be most critical under the methodology established under subsection (c) are completed first.(B)ReportingDuring the period beginning not later than 1 year after the date of enactment of this Act and ending on the date of completion of all of the assessments required under this subsection, the Secretary shall submit to Congress on an annual basis an interim report that—(i)identifies the sequence and schedule for completion of the assessments if the Secretary sequences the assessments; or(ii)describes the progress of the assessments if the Secretary does not sequence the assessments.(6)UpdatesThe Secretary may periodically update the assessments conducted under this subsection based on—(A)the generation of new information or datasets by the Federal Government; or(B)the receipt of new information or datasets from critical mineral producers, State geological surveys, academic institutions, trade associations, or other persons.(7)Additional
 surveysThe Secretary shall complete a resource assessment for each additional mineral or element subsequently designated as a critical mineral under subsection (c)(5)(B) not later than 2 years after the designation of the mineral or element.(8)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the status of geological surveying of Federal land for any mineral commodity—(A)for which the United States was dependent on a foreign country for more than 25 percent of the United States supply, as depicted in the report issued by the United States Geological Survey entitled Mineral Commodity Summaries 2020; but(B)that is not designated as a critical mineral under subsection (c).(e)Permitting(1)Sense of CongressIt is the sense of Congress that—(A)critical minerals are fundamental to the economy, competitiveness, and security of the United States;(B)to the maximum extent practicable, the critical mineral needs of the United States should be satisfied by minerals responsibly produced and recycled in the United States; and(C)the Federal permitting process has been identified as an impediment to mineral production and the mineral security of the United States.(2)Performance
 improvementsTo improve the quality and timeliness of decisions, the Secretary (acting through the Director of the Bureau of Land Management) and the Secretary of Agriculture (acting through the Chief of the Forest Service) (referred to in this subsection as the Secretaries) shall, to the maximum extent practicable, with respect to critical mineral production on Federal land, complete Federal permitting and review processes with maximum efficiency and effectiveness, while supporting vital economic growth, by—(A)establishing and adhering to timelines and schedules for the consideration of, and final decisions regarding, applications, operating plans, leases, licenses, permits, and other use authorizations for mineral-related activities on Federal land;(B)establishing clear, quantifiable, and temporal permitting performance goals and tracking progress against those goals;(C)engaging in early collaboration among agencies, project sponsors, and affected stakeholders—(i)to incorporate and address the interests of those parties; and(ii)to minimize delays;(D)ensuring transparency and accountability by using cost-effective information technology to collect and disseminate information regarding individual projects and agency performance;(E)engaging in early and active consultation with State, local, and Indian tribal governments to avoid conflicts or duplication of effort, resolve concerns, and allow for concurrent, rather than sequential, reviews;(F)providing demonstrable improvements in the performance of Federal permitting and review processes, including lower costs and more timely decisions;(G)expanding and institutionalizing permitting and review process improvements that have proven effective;(H)developing mechanisms to better communicate priorities and resolve disputes among agencies at the national, regional, State, and local levels; and(I)developing other practices, such as preapplication procedures.(3)Review and
 reportNot later than 1 year after the date of enactment of this Act, the Secretaries shall submit to Congress a report that—(A)identifies additional measures (including regulatory and legislative proposals, as appropriate) that would increase the timeliness of permitting activities for the exploration and development of domestic critical minerals;(B)identifies options (including cost recovery paid by permit applicants) for ensuring adequate staffing and training of Federal entities and personnel responsible for the consideration of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land;(C)quantifies the amount of time typically required (including range derived from minimum and maximum durations, mean, median, variance, and other statistical measures or representations) to complete each step (including those aspects outside the control of the executive branch, such as judicial review, applicant decisions, or State and local government involvement) associated with the development and processing of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land, which shall serve as a baseline for the performance metric under paragraph (4); and(D)describes actions carried out pursuant to paragraph (2).(4)Performance
 metricNot later than 90 days after the date of submission of the report under paragraph (3), the Secretaries, after providing public notice and an opportunity to comment, shall develop and publish a performance metric for evaluating the progress made by the executive branch to expedite the permitting of activities that will increase exploration for, and development of, domestic critical minerals, while maintaining environmental standards.(5)Annual
 reportsBeginning with the first budget submission by the President under section 1105 of title 31, United States Code, after publication of the performance metric required under paragraph (4), and annually thereafter, the Secretaries shall submit to Congress a report that—(A)summarizes the implementation of recommendations, measures, and options identified in subparagraphs (A) and (B) of paragraph (3);(B)using the performance metric under paragraph (4), describes progress made by the executive branch, as compared to the baseline established pursuant to paragraph (3)(C), on expediting the permitting of activities that will increase exploration for, and development of, domestic critical minerals; and(C)compares the United States to other countries in terms of permitting efficiency and any other criteria relevant to the globally competitive critical minerals industry.(6)Individual
 projectsUsing data from the Secretaries generated under paragraph (5), the Director of the Office of Management and Budget shall prioritize inclusion of individual critical mineral projects on the website operated by the Office of Management and Budget in accordance with section 1122 of title 31, United States Code.(7)Report of Small
 Business AdministrationNot later than 1 year and 300 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall submit to the applicable committees of Congress a report that assesses the performance of Federal agencies with respect to—(A)complying with chapter 6 of title 5, United States Code (commonly known as the Regulatory Flexibility Act), in promulgating regulations applicable to the critical minerals industry; and(B)performing an analysis of regulations applicable to the critical minerals industry that may be outmoded, inefficient, duplicative, or excessively burdensome.(f)Federal Register
									process(1)Departmental
 reviewAbsent any extraordinary circumstance, and except as otherwise required by law, the Secretary and the Secretary of Agriculture shall ensure that each Federal Register notice described in paragraph (2) shall be—(A)subject to any required reviews within the Department of the Interior or the Department of Agriculture; and(B)published in final form in the Federal Register not later than 45 days after the date of initial preparation of the notice.(2)PreparationThe preparation of Federal Register notices required by law associated with the issuance of a critical mineral exploration or mine permit shall be delegated to the organizational level within the agency responsible for issuing the critical mineral exploration or mine permit.(3)TransmissionAll Federal Register notices regarding official document availability, announcements of meetings, or notices of intent to undertake an action shall be originated in, and transmitted to the Federal Register from, the office in which, as applicable—(A)the documents or meetings are held; or(B)the activity is initiated.(g)Recycling, efficiency,
 and alternatives(1)EstablishmentThe Secretary of Energy (referred to in this subsection as the Secretary) shall conduct a program of research and development—(A)to promote the efficient production, use, and recycling of critical minerals throughout the supply chain; and(B)to develop alternatives to critical minerals that do not occur in significant abundance in the United States.(2)CooperationIn carrying out the program, the Secretary shall cooperate with appropriate—(A)Federal agencies and National Laboratories;(B)critical mineral producers;(C)critical mineral processors;(D)critical mineral manufacturers;(E)trade associations;(F)academic institutions;(G)small businesses; and(H)other relevant entities or individuals.(3)ActivitiesUnder the program, the Secretary shall carry out activities that include the identification and development of—(A)advanced critical mineral extraction, production, separation, alloying, or processing technologies that decrease the energy consumption, environmental impact, and costs of those activities, including—(i)efficient water and wastewater management strategies;(ii)technologies and management strategies to control the environmental impacts of radionuclides in ore tailings;(iii)technologies for separation and processing; and(iv)technologies for increasing the recovery rates of byproducts from host metal ores;(B)technologies or process improvements that minimize the use, or lead to more efficient use, of critical minerals across the full supply chain;(C)technologies, process improvements, or design optimizations that facilitate the recycling of critical minerals, and options for improving the rates of collection of products and scrap containing critical minerals from post-consumer, industrial, or other waste streams;(D)commercial markets, advanced storage methods, energy applications, and other beneficial uses of critical minerals processing byproducts;(E)alternative minerals, metals, and materials, particularly those available in abundance within the United States and not subject to potential supply restrictions, that lessen the need for critical minerals; and(F)alternative energy technologies or alternative designs of existing energy technologies, particularly those that use minerals that—(i)occur in abundance in the United States; and(ii)are not subject to potential supply restrictions.(4)ReportsNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report summarizing the activities, findings, and progress of the program.(h)Analysis and
 forecasting(1)CapabilitiesIn order to evaluate existing critical mineral policies and inform future actions that may be taken to avoid supply shortages, mitigate price volatility, and prepare for demand growth and other market shifts, the Secretary (acting through the Director of the United States Geological Survey) or a designee of the Secretary, in consultation with the Energy Information Administration, academic institutions, and others in order to maximize the application of existing competencies related to developing and maintaining computer-models and similar analytical tools, shall conduct and publish the results of an annual report that includes—(A)as part of the annually published Mineral Commodity Summaries from the United States Geological Survey, a comprehensive review of critical mineral production, consumption, and recycling patterns, including—(i)the quantity of each critical mineral domestically produced during the preceding year;(ii)the quantity of each critical mineral domestically consumed during the preceding year;(iii)market price data or other price data for each critical mineral;(iv)an assessment of—(I)critical mineral requirements to meet the national security, energy, economic, industrial, technological, and other needs of the United States during the preceding year;(II)the reliance of the United States on foreign sources to meet those needs during the preceding year; and(III)the implications of any supply shortages, restrictions, or disruptions during the preceding year;(v)the quantity of each critical mineral domestically recycled during the preceding year;(vi)the market penetration during the preceding year of alternatives to each critical mineral;(vii)a discussion of international trends associated with the discovery, production, consumption, use, costs of production, prices, and recycling of each critical mineral as well as the development of alternatives to critical minerals; and(viii)such other data, analyses, and evaluations as the Secretary finds are necessary to achieve the purposes of this subsection; and(B)a comprehensive forecast, entitled the Annual Critical Minerals Outlook, of projected critical mineral production, consumption, and recycling patterns, including—(i)the quantity of each critical mineral projected to be domestically produced over the subsequent 1-year, 5-year, and 10-year periods;(ii)the quantity of each critical mineral projected to be domestically consumed over the subsequent 1-year, 5-year, and 10-year periods;(iii)an assessment of—(I)critical mineral requirements to meet projected national security, energy, economic, industrial, technological, and other needs of the United States;(II)the projected reliance of the United States on foreign sources to meet those needs; and(III)the projected implications of potential supply shortages, restrictions, or disruptions;(iv)the quantity of each critical mineral projected to be domestically recycled over the subsequent 1-year, 5-year, and 10-year periods;(v)the market penetration of alternatives to each critical mineral projected to take place over the subsequent 1-year, 5-year, and 10-year periods;(vi)a discussion of reasonably foreseeable international trends associated with the discovery, production, consumption, use, costs of production, and recycling of each critical mineral as well as the development of alternatives to critical minerals; and(vii)such other projections relating to each critical mineral as the Secretary determines to be necessary to achieve the purposes of this subsection.(2)Proprietary
 informationIn preparing a report described in paragraph (1), the Secretary shall ensure, consistent with section 5(f) of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1604(f)), that—(A)no person uses the information and data collected for the report for a purpose other than the development of or reporting of aggregate data in a manner such that the identity of the person or firm who supplied the information is not discernible and is not material to the intended uses of the information;(B)no person discloses any information or data collected for the report unless the information or data has been transformed into a statistical or aggregate form that does not allow the identification of the person or firm who supplied particular information; and(C)procedures are established to require the withholding of any information or data collected for the report if the Secretary determines that withholding is necessary to protect proprietary information, including any trade secrets or other confidential information.(i)Education and
									workforce(1)Workforce
 assessmentNot later than 1 year and 300 days after the date of enactment of this Act, the Secretary of Labor (in consultation with the Secretary, the Director of the National Science Foundation, institutions of higher education with substantial expertise in mining, institutions of higher education with significant expertise in minerals research, including fundamental research into alternatives, and employers in the critical minerals sector) shall submit to Congress an assessment of the domestic availability of technically trained personnel necessary for critical mineral exploration, development, assessment, production, manufacturing, recycling, analysis, forecasting, education, and research, including an analysis of—(A)skills that are in the shortest supply as of the date of the assessment;(B)skills that are projected to be in short supply in the future;(C)the demographics of the critical minerals industry and how the demographics will evolve under the influence of factors such as an aging workforce;(D)the effectiveness of training and education programs in addressing skills shortages;(E)opportunities to hire locally for new and existing critical mineral activities;(F)the sufficiency of personnel within relevant areas of the Federal Government for achieving the policies described in section 3 of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1602); and(G)the potential need for new training programs to have a measurable effect on the supply of trained workers in the critical minerals industry.(2)Curriculum
										study(A)In
 generalThe Secretary and the Secretary of Labor shall jointly enter into an arrangement with the National Academy of Sciences and the National Academy of Engineering under which the Academies shall coordinate with the National Science Foundation on conducting a study—(i)to design an interdisciplinary program on critical minerals that will support the critical mineral supply chain and improve the ability of the United States to increase domestic, critical mineral exploration, development, production, manufacturing, research, including fundamental research into alternatives, and recycling;(ii)to address undergraduate and graduate education, especially to assist in the development of graduate level programs of research and instruction that lead to advanced degrees with an emphasis on the critical mineral supply chain or other positions that will increase domestic, critical mineral exploration, development, production, manufacturing, research, including fundamental research into alternatives, and recycling;(iii)to develop guidelines for proposals from institutions of higher education with substantial capabilities in the required disciplines for activities to improve the critical mineral supply chain and advance the capacity of the United States to increase domestic, critical mineral exploration, research, development, production, manufacturing, and recycling; and(iv)to outline criteria for evaluating performance and recommendations for the amount of funding that will be necessary to establish and carry out the program described in paragraph (3).(B)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a description of the results of the study required under subparagraph (A).(3)Program(A)EstablishmentThe Secretary and the Secretary of Labor shall jointly conduct a competitive grant program under which institutions of higher education may apply for and receive 4-year grants for—(i)startup costs for newly designated faculty positions in integrated critical mineral education, research, innovation, training, and workforce development programs consistent with paragraph (2);(ii)internships, scholarships, and fellowships for students enrolled in programs related to critical minerals;(iii)equipment necessary for integrated critical mineral innovation, training, and workforce development programs; and(iv)research of critical minerals and their applications, particularly concerning the manufacture of critical components vital to national security.(B)RenewalA grant under this paragraph shall be renewable for up to 2 additional 3-year terms based on performance criteria outlined under paragraph (2)(A)(iv).(j)National geological and
 geophysical data preservation programSection 351(k) of the Energy Policy Act of 2005 (42 U.S.C. 15908(k)) is amended by striking $30,000,000 for each of fiscal years 2006 through 2010 and inserting $5,000,000 for each of fiscal years 2021 through 2030, to remain available until expended.(k)Administration(1)In generalThe National Critical Materials Act of 1984 (30 U.S.C. 1801 et seq.) is repealed.(2)Conforming
 amendmentSection 3(d) of the National Superconductivity and Competitiveness Act of 1988 (15 U.S.C. 5202(d)) is amended in the first sentence by striking , with the assistance of the National Critical Materials Council as specified in the National Critical Materials Act of 1984 (30 U.S.C. 1801 et seq.),.(3)Savings
										clauses(A)In
 generalNothing in this section or an amendment made by this section modifies any requirement or authority provided by—(i)the matter under the heading GEOLOGICAL SURVEY of the first section of the Act of March 3, 1879 (43 U.S.C. 31(a)); or(ii)the first section of Public Law 87–626 (43 U.S.C. 31(b)).(B)Effect on Department of DefenseNothing in this section or an amendment made by this section affects the authority of the Secretary of Defense with respect to the work of the Department of Defense on critical material supplies in furtherance of the national defense mission of the Department of Defense.(C)Secretarial order not affectedThis section shall not apply to any mineral described in Secretarial Order No. 3324, issued by the Secretary on December 3, 2012, in any area to which the order applies.(4)Application of certain provisions(A)In generalSubsections (e) and (f) shall apply to—(i)an exploration project in which the presence of a byproduct is reasonably expected, based on known mineral companionality, geologic formation, mineralogy, or other factors; and(ii)a project that demonstrates that the byproduct is of sufficient grade that, when combined with the production of a host mineral, the byproduct is economic to recover, as determined by the applicable Secretary in accordance with subparagraph (B).(B)RequirementIn making the determination under subparagraph (A)(ii), the applicable Secretary shall consider the cost effectiveness of the byproducts recovery.(l)Authorization of
 appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2021 through 2030.10002.Rare earth element advanced coal technologies(a)Program for extraction and recovery of rare earth elements
 and minerals from coal and coal byproducts(1)In generalThe Secretary of Energy, acting through the Assistant Secretary for Fossil Energy (referred to in this section as the Secretary), shall carry out a program under which the Secretary shall develop advanced separation technologies for the extraction and recovery of rare earth elements and minerals from coal and coal byproducts.(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program described in paragraph (1) $23,000,000 for each of fiscal years 2021 through 2028.(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report evaluating the development of advanced separation technologies for the extraction and recovery of rare earth elements and minerals from coal and coal byproducts, including acid mine drainage from coal mines.XIMiscellaneous
 provisions11001.Emergency designation(a)In generalThe amounts provided by this division and the amendments made by this division are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in SenateIn the Senate, this division and the amendments made by this division are designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. BCoronavirus Response Additional Supplemental Appropriations Act, 2020The following sums are hereby are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:IDEPARTMENT OF HEALTH AND HUMAN SERVICESPAYMENTS TO STATES FOR THE CHILD CARE AND DEVELOPMENT BLOCK
 GRANTFor an additional amount for Payments to States for the Child Care and Development Block Grant, $5,000,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for Federal administrative expenses, which shall be used to supplement, not supplant State, Territory, and Tribal general revenue funds for child care assistance for low-income families within the United States (including territories) without regard to requirements in sections 658E(c)(3)(D)–(E) or 658G of the Child Care and Development Block Grant Act: Provided, That funds provided under this heading in this Act may be used to provide continued payments and assistance to child care providers in the case of decreased enrollment or closures related to coronavirus, and to assure they are able to remain open or reopen as appropriate and applicable: Provided further, That States, Territories, and Tribes are encouraged to place conditions on payments to child care providers that ensure that child care providers use a portion of funds received to continue to pay the salaries and wages of staff: Provided further, That the Secretary shall remind States that CCDBG State plans do not need to be amended prior to utilizing existing authorities in the CCDBG Act for the purposes provided herein: Provided further, That States, Territories, and Tribes are authorized to use funds appropriated under this heading in this Act to provide child care assistance to health care sector employees, emergency responders, sanitation workers, and other workers deemed essential during the response to coronavirus by public officials, without regard to the income eligibility requirements of section 658P(4) of such Act: Provided further, That funds appropriated under this heading in this Act shall be available to eligible child care providers under section 658P(6) of the CCDBG Act, even if such providers were not receiving CCDBG assistance prior to the public health emergency as a result of the coronavirus and any renewal of such declaration pursuant to such section 319, for the purposes of cleaning and sanitation, and other activities necessary to maintain or resume the operation of programs: Provided further, That payments made under this heading in this Act may be obligated in this fiscal year or the succeeding two fiscal years: Provided further, That funds appropriated under this heading in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus, domestically or internationally, prior to the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.BACK TO WORK CHILD CARE GRANTSFor an additional amount for Back to Work Child Care Grants, $10,000,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for activities to carry out Back to Work Child Care Grants as authorized by section 6101 of division A of this Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the Secretary PUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUND(INCLUDING TRANSFER OF FUNDS)For an additional amount for Public Health and Social Services Emergency Fund, $31,000,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the development of necessary countermeasures and vaccines, prioritizing platform-based technologies with U.S.-based manufacturing capabilities, the purchase of vaccines, therapeutics, diagnostics, necessary medical supplies, as well as medical surge capacity, addressing blood supply chain, workforce modernization, telehealth access and infrastructure, initial advanced manufacturing, novel dispensing, enhancements to the U.S. Commissioned Corps, and other preparedness and response activities: Provided, That funds appropriated under this paragraph in this Act may be used to develop and demonstrate innovations and enhancements to manufacturing platforms to support such capabilities: Provided further, That the Secretary of Health and Human Services shall purchase vaccines developed using funds made available under this paragraph in this Act to respond to an outbreak or pandemic related to coronavirus in quantities determined by the Secretary to be adequate to address the public health need: Provided further, That products purchased by the Federal government with funds made available under this paragraph in this Act, including vaccines, therapeutics, and diagnostics, shall be purchased in accordance with Federal Acquisition Regulation guidance on fair and reasonable pricing: Provided further, That the Secretary may take such measures authorized under current law to ensure that vaccines, therapeutics, and diagnostics developed from funds provided in this Act will be affordable in the commercial market: Provided further, That in carrying out the previous proviso, the Secretary shall not take actions that delay the development of such products: Provided further, That the Secretary shall ensure that protections remain for individuals enrolled in group or individual health care coverage with pre-existing conditions, including those linked to coronavirus: Provided further, That products purchased with funds appropriated under this paragraph in this Act may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act: Provided further, That of the amount appropriated under this paragraph in this Act, not more than $2,000,000,000 shall be for the Strategic National Stockpile under section 319F–2(a) of such Act: Provided further, That funds appropriated under this paragraph in this Act may be transferred to, and merged with, the fund authorized by section 319F–4, the Covered Counter measure Process Fund, of the Public Health Service Act: Provided further, That of the amount appropriated under this paragraph in this Act, not more than $2,000,000,000, to remain available until September 30, 2022, shall be for activities to improve and sustain State medical stockpiles, as described in the amendments made by section 7002 of division A of this Act: Provided further, That of the amount appropriated under this paragraph in this Act, $20,000,000,000 shall be available to the Biomedical Advanced Research and Development Authority for necessary expenses of manufacturing, production, and purchase, at the discretion of the Secretary, of vaccines, therapeutics, diagnostics, and small molecule active pharmaceutical ingredients, including the development, translation, and demonstration at scale of innovations in manufacturing platforms: Provided further, That funds in the previous proviso may be used for the construction or renovation of U.S.-based next generation manufacturing facilities, other than facilities owned by the United States Government: Provided further, That amounts provided in the eleventh proviso may be for necessary expenses related to the sustained on-shore manufacturing capacity for public health emergencies, as described in the amendments made by section 7001 of division A of this Act: Provided further, That of the amount appropriated under this paragraph in this Act, $6,000,000,000 shall be for activities to plan, prepare for, promote, distribute, administer, monitor, and track coronavirus vaccines to ensure broad-based distribution, access, and vaccine coverage: Provided further, That the Secretary shall coordinate funding and activities outlined in the previous proviso through the Director of CDC: Provided further, That the Secretary, through the Director of CDC, shall report to the Committees on Appropriations of the House of Representatives and the Senate within 60 days of enactment of this Act on a comprehensive coronavirus vaccine distribution strategy and spend plan that includes how existing infrastructure will be leveraged, enhancements or new infrastructure that may be built, considerations for moving and storing vaccines, guidance for how States and health care providers should prepare for, store, and administer vaccines, nationwide vaccination targets, funding that will be distributed to States, how an informational campaign to both the public and health care providers will be executed, and how the vaccine distribution plan will focus efforts on high risk, underserved, and minority populations: Provided further, That such plan shall be updated and provided to the Committees on Appropriations of the House of Representatives and the Senate 90 days after submission of the first plan: Provided further, That the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate 2 days in advance of any obligation in excess of $50,000,000, including but not limited to contracts and interagency agreements, from funds provided in this paragraph in this Act: Provided further, That funds appropriated under this paragraph in this Act may be used for the construction, alteration, or renovation of non-federally owned facilities for the production of vaccines, therapeutics, diagnostics, and medical supplies where the Secretary determines that such a contract is necessary to secure sufficient amounts of such supplies: Provided further, That the not later than 30 days after enactment of this Act, and every 30 days thereafter until funds are expended, the Secretary shall report to the Committees on Appropriations of the House of Representatives and the Senate on uses of funding for Operation Warp Speed, detailing current obligations by Department or Agency, or component thereof broken out by the coronavirus supplemental appropriations Act that provided the source of funds: Provided further, That the plan outlined in the previous proviso shall include funding by contract, grant, or other transaction in excess of $20,000,000 with a notation of which Department or Agency, and component thereof is managing the contract: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount for Public Health and Social Services Emergency Fund, $16,000,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for necessary expenses for testing, contact tracing, surveillance, containment, and mitigation to monitor and suppress COVID–19, including tests for both active infection and prior exposure, including molecular, antigen, and serological tests, the manufacturing, procurement and distribution of tests, testing equipment and testing supplies, including personal protective equipment needed for administering tests, the development and validation of rapid, molecular point-of-care tests, and other tests, support for workforce, epidemiology, to scale up academic, commercial, public health, and hospital laboratories, to conduct surveillance and contact tracing, support development of COVID–19 testing plans, and other related activities related to COVID–19 testing: Provided, That of the amount appropriated under this paragraph in this Act, not less than $15,000,000,000 shall be for States, localities, territories, tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes for necessary expenses for testing, contact tracing, surveillance, containment, and mitigation, including support for workforce, epidemiology, use by employers, elementary and secondary schools, child care facilities, institutions of higher education, long-term care facilities, or in other settings, scale up of testing by public health, academic, commercial, and hospital laboratories, and community-based testing sites, health care facilities, and other entities engaged in COVID–19 testing, and other related activities related to COVID–19 testing, contact tracing, surveillance, containment, and mitigation: Provided further, That the amount provided in the preceding proviso under this paragraph in this Act shall be made available within 30 days of the date of enactment of this Act: Provided further, That the amount identified in the first proviso under this paragraph in this Act shall be allocated to States, localities, and territories according to the formula that applied to the Public Health Emergency Preparedness cooperative agreement in fiscal year 2019: Provided further, That not less than $500,000,000 shall be allocated in coordination with the Director of the Indian Health Service, to tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes: Provided further, That the Secretary of Health and Human Services (referred to in this paragraph as the Secretary) may satisfy the funding thresholds outlined in the first and fourth provisos under this paragraph in this Act by making awards through other grant or cooperative agreement mechanisms: Provided further, That the Governor or designee of each State, locality, territory, tribe, or tribal organization receiving funds pursuant to this Act shall update their plans, as applicable, for COVID–19 testing and contact tracing submitted to the Secretary pursuant to the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) and submit such updates to the Secretary not later than 60 days after funds appropriated in this paragraph in this Act have been awarded to such recipient: Provided further, That not later than 60 days after enactment, and every quarter thereafter until funds are expended, the Governor or designee of each State, locality, territory, tribe, or tribal organization receiving funds shall report to the Secretary on uses of funding, detailing current commitments and obligations broken out by the coronavirus supplemental appropriations Act that provided the source of funds: Provided further, That not later than 15 days after receipt of such reports, the Secretary shall summarize and report to the Committees on Appropriations of the House of Representatives and the Senate on States’ commitments and obligations of funding: Provided further, That funds an entity receives from amounts described in the first proviso in this paragraph may also be used for the rent, lease, purchase, acquisition, construction, alteration, renovation, or equipping of non-federally owned facilities to improve coronavirus preparedness and response capability at the State and local level: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF EDUCATIONEducation stabilization fundFor an additional amount for Education Stabilization Fund, $105,000,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General ProvisionsEducation stabilization fund101.(a)AllocationsFrom the amount made available under this heading in this Act to carry out the Education Stabilization Fund, the Secretary shall first allocate—(1)not more than one half of 1 percent to the outlying areas on the basis of the terms and conditions for funding provided under this heading in the Coronavirus Aid, Relief, and Economic Security (CARES) Act (Public Law 116–136); and(2)one-half of 1 percent for the Secretary of the Interior for programs operated or funded by the Bureau of Indian Education, under the terms and conditions established for funding provided under this heading in the CARES Act (Public Law 116–136).(b)ReservationsAfter carrying out subsection (a), the Secretary shall reserve the remaining funds made available as follows:(1)5 percent to carry out section 102 of this title.(2)67 percent to carry out section 103 of this title.(3)28 percent to carry out section 104 of this title.Governor's emergency education relief fund102.(a)GrantsFrom funds reserved under section 101(b)(1) of this title, the Secretary shall make supplemental Emergency Education Relief grants to the Governor of each State with an approved application under section 18002 of division B of the CARES Act (Public Law 116–136). The Secretary shall award funds under this section to the Governor of each State with an approved application within 30 calendar days of enactment of this Act.(b)AllocationsThe amount of each grant under subsection (a) shall be allocated by the Secretary to each State as follows:(1)60 percent on the basis of their relative population of individuals aged 5 through 24.(2)40 percent on the basis of their relative number of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (referred to under this heading as ESEA).(c)Uses of fundsGrant funds awarded under subsection (b) may be used to—(1)provide emergency support through grants to local educational agencies that the State educational agency deems have been most significantly impacted by coronavirus to support the ability of such local educational agencies to continue to provide educational services to their students and to support the on-going functionality of the local educational agency;(2)provide emergency support through grants to institutions of higher education serving students within the State that the Governor determines have been most significantly impacted by coronavirus to support the ability of such institutions to continue to provide educational services and support the on-going functionality of the institution; and(3)provide support to any other institution of higher education, local educational agency, or education related entity within the State that the Governor deems essential for carrying out emergency educational services to students for authorized activities described in section 103(e) of this title, the ESEA of 1965, the Higher Education Act of 1965, the provision of child care and early childhood education, social and emotional support, career and technical education, adult education, and the protection of education-related jobs.(d)ReallocationEach Governor shall return to the Secretary any funds received under this section that the Governor does not award within 6 months of receiving such funds and the Secretary shall reallocate such funds to the remaining States in accordance with subsection (b).(e)ReportA Governor receiving funds under this section shall submit a report to the Secretary, not later than 6 months after receiving funding provided in this Act, in such manner and with such subsequent frequency as the Secretary may require, that provides a detailed accounting of the use of funds provided under this section.Elementary and secondary school emergency relief fund103.(a)GrantsFrom funds reserved under section 101(b)(2) of this title, the Secretary shall make supplemental elementary and secondary school emergency relief grants to each State educational agency with an approved application under section 18003 of division B of the CARES Act (Public Law 116–136). The Secretary shall award funds under this section to each State educational agency with an approved application within 15 calendar days of enactment of this Act.(b)Allocations to statesThe amount of each grant under subsection (a) shall be allocated by the Secretary to each State in the same proportion as each State received under part A of title I of the ESEA of 1965 in the most recent fiscal year.(c)SubgrantsFrom the payment provided by the Secretary under subsection (b), the State educational agency may provide services and assistance to local educational agencies and non-public schools, consistent with the provisions of this title. After carrying out the reservation of funds in section 105 of this title, each State shall allocate not less than 90 percent of the remaining grant funds awarded to the State under this section as subgrants to local educational agencies (including charter schools that are local educational agencies) in the State in proportion to the amount of funds such local educational agencies and charter schools that are local educational agencies received under part A of title I of the ESEA of 1965 in the most recent fiscal year. The State educational agency shall make such subgrants to local educational agencies as follows—(1)one-third of funds shall be awarded not less than 15 calendar days after receiving an award from the Secretary under this section; and(2)the remaining two-thirds of funds shall be awarded only after the local educational agency submits to the Governor and the Governor approves a comprehensive school reopening plan for the 2020–2021 school-year, based on criteria determined by the Governor in consultation with the State educational agency (including criteria for the Governor to carry out subparagraph (A) through (C)), that describes how the local educational agency will safely reopen schools with the physical presence of students, consistent with maintaining safe and continuous operations aligned with challenging state academic standards. The Governor shall approve such plans within 30 days after the plan is submitted, subject to the requirements in subparagraphs (A) through (C).(A)A local educational agency that provides in-person instruction for at least 50 percent of its students where the students physically attend school no less than 50 percent of each school-week, as it was defined by the local educational agency prior to the coronavirus emergency, shall have its plan automatically approved.(B)A local educational agency that does not provide in-person instruction to any students where the students physically attend school in-person shall not be eligible to receive a subgrant under paragraph (2).(C)A local educational agency that provides in-person instruction to at least some students where the students physically attend school in-person but does not satisfy the requirements in subparagraph (A) shall have its allocation reduced on a pro rata basis as determined by the Governor.(d)Plan contentsA school reopening plan submitted to a Governor under subsection (c)(2) shall include, in addition to any other information necessary to meet the criteria determined by the Governor— (1)A detailed timeline for when the local educational agency will provide in-person instruction, including the goals and criteria used for providing full-time in-person instruction to all students;(2)A description of how many days of in-person instruction per calendar week the local educational agency plans to offer to students during the 2020–2021 school year; and(3)An assurance that the local educational agency will offer students as much in-person instruction as is safe and practicable, consistent with maintaining safe and continuous operations aligned with challenging state academic standards.(e)Uses of funds(1)A local educational agency or non-public school that receives funds under subsection (c)(1) or section 105 may use funds for any of the following:(A)Activities to support returning to in-person instruction, including purchasing personal protective equipment, implementing flexible schedules to keep children in isolated groups, purchasing box lunches so that children can eat in their classroom, purchasing physical barriers, providing additional transportation services, repurposing existing school rooms and space, and improving ventilation systems.(B)Developing and implementing procedures and systems to improve the preparedness and response efforts of local educational agencies or non-public schools including coordination with State, local, Tribal, and territorial public health departments, and other relevant agencies, to improve coordinated responses among such entities to prevent, prepare for, and respond to coronavirus.(C)Providing principals and other school leaders with the resources necessary to address the needs of their individual schools directly related to coronavirus.(D)Providing additional services to address the unique needs of low-income children or students, children with disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and foster care youth, including how outreach and service delivery will meet the needs of each population.(E)Training and professional development for staff of the local educational agency or non-public school on sanitation and minimizing the spread of infectious diseases.(F)Purchasing supplies to sanitize, clean, and disinfect the facilities of a local educational agency or non-public school, including buildings operated by such agency.(G)Planning for and coordinating during long-term closures, including for how to provide meals to eligible students, how to provide technology for online learning to all students, how to provide guidance for carrying out requirements under the Individuals with Disabilities Education Act (20 U.S.C. 1401 et seq.) and how to ensure other educational services can continue to be provided consistent with all Federal, State, and local requirements.(H)Purchasing educational technology (including hardware, software, and connectivity) for students who are served by the local educational agency or non-public school that aids in regular and substantive educational interaction between students and their classroom instructors, including low-income students and students with disabilities, which may include assistive technology or adaptive equipment.(I)Expanding healthcare and other health services (including mental health services and supports), including for children at risk of abuse or neglect.(J)Planning and implementing activities related to summer learning and supplemental afterschool programs, including providing classroom instruction or online learning during the summer months and addressing the needs of low-income students, students with disabilities, English learners, migrant students, students experiencing homelessness, and children in foster care.(2)A local educational agency that receives funds under subsection (c)(2) may use the funds for activities to carry out a comprehensive school reopening plan as described in this section, including:(A)Purchasing personal protective equipment, implementing flexible schedules to keep children in isolated groups, purchasing box lunches so that children can eat in their classroom, purchasing physical barriers, providing additional transportation services, repurposing existing school rooms and space, and improving ventilation systems.(B)Developing and implementation of procedures and systems to improve the preparedness and response efforts of local educational agencies or non-public schools, including coordination with State, local, Tribal, and territorial public health departments, and other relevant agencies, to improve coordinated responses among such entities to prevent, prepare for, and respond to coronavirus.(C)Providing principals and others school leaders with the resources necessary to address the needs of their individual schools.(D)Providing additional services to address the unique needs of low-income children or students, children with disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and foster care youth, including how outreach and service delivery will meet the needs of each population.(E)Training and professional development for staff of the local educational agency or non-public school on sanitation and minimizing the spread of infectious diseases.(F)Purchasing supplies to sanitize, clean, and disinfect the facilities of a local educational agency or non-public school, including buildings operated by such agency.(G)Purchasing educational technology (including hardware, software, and connectivity) for students who are served by the local educational agency or non-public school that aids in regular and substantive educational interaction between students and their classroom instructors, including low-income students and students with disabilities, which may include assistive technology or adaptive equipment.(H)Expanding healthcare and other health services (including mental health services and supports), including for children at risk of abuse or neglect.(I)Planning and implementing activities related to summer learning and supplemental afterschool programs, including providing classroom instruction during the summer months and addressing the needs of low-income students, students with disabilities, English learners, migrant students, students experiencing homelessness, and children in foster care.(f)State fundingWith funds not otherwise allocated or reserved under this section, a State may reserve not more than 1/2 of 1 percent of its grant under this section for administrative costs and the remainder for emergency needs as determined by the State educational agency to address issues responding to coronavirus, which may be addressed through the use of grants or contracts.(g)AssurancesA State, State educational agency, or local educational agency receiving funding under this section shall provide assurances, as applicable, that:(1)A State, State educational agency, or local educational agency will maintain and expand access to high-quality schools, including high-quality public charter schools, and will not—(A)enact policies to close or prevent the expansion of such schools to address revenue shortfalls that result in the disproportionate closure or denial of expansion of public charter schools that are otherwise meeting the terms of their charter for academic achievement; or(B)disproportionally reduce funding to charter schools or otherwise increase funding gaps between charter schools and other public schools in the local educational agency.(2)Allocations of funding and services provided from funds provided in this section to public charter schools are made on the same basis as is used for all public schools, consistent with state law and in consultation with charter school leaders. (h)ReportA State receiving funds under this section shall submit a report to the Secretary, not later than 6 months after receiving funding provided in this Act, in such manner and with such subsequent frequency as the Secretary may require, that provides a detailed accounting of the use of funds provided under this section.(i)ReallocationA State shall return to the Secretary any funds received under this section that the State does not award within 4 months of receiving such funds and the Secretary shall deposit such funds into the general fund of the Treasury.(j)Rule of Construction(1)The receipt of any funds authorized or appropriated under this section, including pursuant to section 105 of this Act, by a nonprofit entity, or by any individual who has been admitted or applied for admission to such entity (or any parent or guardian of such individual), shall not be construed to render such entity or person a recipient of Federal financial assistance for any purpose, nor shall any such person or entity be required to make any alteration to its existing programs, facilities, or employment practices except as required under this section.(2)No State participating in any program under this section, including pursuant to section 105 of this Act, shall impose any penalty or additional requirement upon, or otherwise disadvantage, such entity or person as a consequence or condition of its receipt of such funds.(3)No State participating in any program under this section shall authorize any person or entity to use any funds authorized or appropriated under this section, including pursuant to section 105 of this Act, except as provided by subsection (e), nor shall any such State impose any limits upon the use of any such funds except as provided by subsection (e). Higher education emergency relief fund104.(a)In GeneralFrom funds reserved under section 101(b)(3) of this title the Secretary shall allocate amounts as follows:(1)85 percent to each institution of higher education described in section 101 or section 102(c) of the Higher Education Act of 1965 to prevent, prepare for, and respond to coronavirus, by apportioning it—(A)90 percent according to the relative share of full-time equivalent enrollment of Federal Pell Grant recipients who were not exclusively enrolled in distance education courses prior to the coronavirus emergency; and(B)10 percent according to the relative share of full-time equivalent enrollment of students who were not Federal Pell Grant recipients who were not exclusively enrolled in distance education courses prior to the coronavirus emergency.(2)10 percent for additional awards under parts A and B of title III, parts A and B of title V, and subpart 4 of part A of title VII of the Higher Education Act to address needs directly related to coronavirus, that shall be in addition to awards made in section 104(a)(1) of this title, and allocated by the Secretary proportionally to such programs based on the relative share of funding appropriated to such programs in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) and distributed to eligible institutions of higher education, except as otherwise provided in subparagraphs (A)–(D), on the basis of the formula described in section 104(a)(1) of this title:(A)Except as otherwise provided in subparagraph (B), for eligible institutions under part B of title III and subpart 4 of part A of title VII of the Higher Education Act, the Secretary shall allot to each eligible institution an amount using the following formula:(i)70 percent according to a ratio equivalent to the number of Pell Grant recipients in attendance at such institution at the end of the school year preceding the beginning of the most recent fiscal year and the total number of Pell Grant recipients at all such institutions;(ii)20 percent according to a ratio equivalent to the total number of students enrolled at such institution at the end of the school year preceding the beginning of that fiscal year and the number of students enrolled at all such institutions; and(iii)10 percent according to a ratio equivalent to the total endowment size at all eligible institutions at the end of the school year preceding the beginning of that fiscal year and the total endowment size at such institutions;(B)For eligible institutions under section 326 of the Higher Education Act, the Secretary shall allot to each eligible institution an amount in proportion to the award received from funding for such institutions in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94);(C)For eligible institutions under section 316 of the Higher Education Act, the Secretary shall allot funding according to the formula in section 316(d)(3) of the Higher Education Act; and(D)Notwithstanding section 318(f) of the Higher Education Act, for eligible institutions under section 318 of the Higher Education Act, the Secretary shall allot funding according to the formula in section 318(e) of the Higher Education Act.(3)5 percent for grants to institutions of higher education that the Secretary determines, through an application process and after allocating funds under paragraphs 104(a)(1) and (2) of this Act, have the greatest unmet needs related to coronavirus. In awarding funds to institutions of higher education under this paragraph the Secretary shall prioritize institutions of higher education—(A)described under title I of the Higher Education Act of 1965 that were not eligible to receive an award under section 104(a)(1) of this title, including institutions described in section 102(b) of the Higher Education Act of 1965; and(B)that otherwise demonstrate significant needs related to coronavirus that were not addressed by funding allocated under subsections (a)(1) or (a)(2) of this section.(b)DistributionThe funds made available to each institution under subsection (a)(1) shall be distributed by the Secretary using the same systems as the Secretary otherwise distributes funding to each institution under title IV of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).(c)Uses of fundsAn institution of higher education receiving funds under this section may use the funds received to:(1)defray expenses associated with coronavirus (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff trainings, and payroll); and(2)provide financial aid grants to students (including students exclusively enrolled in distance education), which may be used for any component of the student’s cost of attendance or for emergency costs that arise due to coronavirus.(d)Special provisions(1)A Historically Black College and University or a Minority Serving Institution may use prior awards provided under titles III, V, and VII of the Higher Education Act to prevent, prepare for, and respond to coronavirus.(2)An institution of higher education receiving funds under section 18004 of division B of the CARES Act (Public Law 116–136) may use those funds under the terms and conditions of section 104(c) of this Act. Amounts repurposed pursuant to this paragraph that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.(3)No funds received by an institution of higher education under this section shall be used to fund contractors for the provision of pre-enrollment recruitment activities; endowments; or capital outlays associated with facilities related to athletics, sectarian instruction, or religious worship.(4)An institution of higher education that was required to remit payment to the Internal Revenue Service for the excise tax based on investment income of private colleges and universities under section 4968 of the Internal Revenue Code of 1986 for tax year 2019 shall have their allocation under this section reduced by 50 percent and may only use funds for activities described in paragraph (c)(2). This paragraph shall not apply to an institution of higher education designated by the Secretary as an eligible institution under section 448 of the Higher Education Act of 1965. (e)ReportAn institution receiving funds under this section shall submit a report to the Secretary, not later than 6 months after receiving funding provided in this Act, in such manner and with such subsequent frequency as the Secretary may require, that provides a detailed accounting of the use of funds provided under this section.(f)ReallocationAny funds allocated to an institution of higher education under this section on the basis of a formula described in subsection (a)(1) or (a)(2) but for which an institution does not apply for funding within 60 days of the publication of the notice inviting applications, shall be reallocated to eligible institutions that had submitted an application by such date.Assistance to non-public schools105.(a)Funds AvailabilityFrom the payment provided by the Secretary under section 103 of this title to a State educational agency, the State educational agency shall reserve an amount of funds equal to the percentage of students enrolled in non-public elementary and secondary schools in the State prior to the coronavirus emergency. Upon reserving funds under this section, the Governor of the State may award subgrants—(1)to eligible scholarship-granting organizations for carrying out section 6001 of division A of this Act; and(2)to non-public schools accredited or otherwise located in and licensed to operate in the State based on the number of students enrolled in the non-public school prior to the coronavirus emergency, subject to the requirements in subsection (b).(b)(1)A non-public school that provides in-person instruction for at least 50 percent of its students where the students physically attend school no less than 50 percent of each school-week, as determined by the non-public school prior to the coronavirus emergency, shall be eligible for the full amount of assistance per student as prescribed under this section.(2)A non-public school that does not provide in-person instruction to any students where the students physically attend school in-person shall only be eligible for one-third of the amount of assistance per student as prescribed under this section.(3)A non-public school that provides in-person instruction to at least some students where the students physically attend school in-person but does not satisfy the requirements in paragraph (1) shall have its amount of assistance as prescribed under this section reduced on a pro rata basis, which shall be calculated using the same methodology as is used under section 103(c)(2)(C) of this title.(c)A Governor shall allocate not less than 50 percent of the funds reserved in this section to non-public schools or eligible scholarship-granting organizations within 30 days of receiving an award from the Secretary and the remaining 50 percent not less than 4 months after receiving an award from the Secretary. Continued payment to employees106.A local educational agency, State, institution of higher education, or other entity that receives funds under Education Stabilization Fund, shall to the greatest extent practicable, continue to pay its employees and contractors during the period of any disruptions or closures related to coronavirus.Definitions107.Except as otherwise provided in sections 101–106 of this title, as used in such sections—(1)the terms elementary education and secondary education have the meaning given such terms under State law;(2)the term institution of higher education has the meaning given such term in title I of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);(3)the term Secretary means the Secretary of Education;(4)the term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico;(5)the term cost of attendance has the meaning given such term in section 472 of the Higher Education Act of 1965.(6)the term Non-public school means a non-public elementary and secondary school that (A) is accredited, licensed, or otherwise operates in accordance with State law; and (B) was in existence prior to the date of the qualifying emergency for which grants are awarded under this section;(7)the term public school means a public elementary or secondary school; and(8)any other term used that is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such section.GENERAL PROVISION—THIS TITLE108.Not later than 30 days after the date of enactment of this Act, the Secretaries of Health and Human Services and Education shall provide a detailed spend plan of anticipated uses of funds made available in this title, including estimated personnel and administrative costs, to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That such plans shall be updated and submitted to such Committees every 60 days until September 30, 2024: Provided further, That the spend plans shall be accompanied by a listing of each contract obligation incurred that exceeds $5,000,000 which has not previously been reported, including the amount of each such obligation.IIDEPARTMENT OF AGRICULTUREAgricultural ProgramsOffice of the SecretaryFor an additional amount for the Office of the Secretary, $20,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus by providing support for agricultural producers, growers, and processors impacted by coronavirus, including producers, growers, and processors of specialty crops, non-specialty crops, dairy, livestock and poultry, including livestock and poultry depopulated due to insufficient processing access and growers who produce livestock or poultry under a contract for another entity: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. IIIDEPARTMENT OF COMMERCEFisheries Disaster AssistanceFor an additional amount for Fisheries Disaster Assistance, $500,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for activities authorized under section 12005 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136): Provided, That the formula prescribed by the Secretary of Commerce to allocate the amount provided under this heading in this Act shall be divided proportionally to States, Tribes, and territories and shall be the same as the formula used for funds appropriated under section 12005 of Public Law 116–136, but shall be calculated to also evenly weight the 5-year total annual average domestic landings for each State, Tribe, and territory: Provided further, That the amount provided under this heading in this Act shall only be allocated to States of the United States in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, or the Gulf of Mexico, as well as to Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, American Samoa, Federally Recognized Tribes on the West Coast, and Federally Recognized Tribes in Alaska: Provided further, That no State, Tribe, or territory shall receive a total amount in a fiscal year that is from amounts provided under either section 12005 of Public Law 116–136 or amounts provided under this heading in this Act that exceeds that State, Tribe, or territory’s total annual average revenue from commercial fishing operations, aquaculture firms, the seafood supply chain, and charter fishing businesses: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. IVGENERAL PROVISIONS—THIS ACT401.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved. 402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 403.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2020. 404.In this Act, the term coronavirus means SARS–CoV–2 or another coronavirus with pandemic potential. 405.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 406.Any amount appropriated by this Act, designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this Act shall retain such designation. Budgetary effects407.(a)Statutory PAYGO scorecardsThe budgetary effects of this division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay As-You-Go Act of 2010.(b)Senate PAYGO scorecardsThe budgetary effects of this division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(7) and (c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division shall be estimated for purposes of section 251 of such Act.(d)Ensuring no within-Session sequestrationSolely for the purpose of calculating a breach within a category for fiscal year 2020 pursuant to section 251(a)(6) or section 254(g) of the Balanced Budget and Emergency Deficit Control Act of 1985, and notwithstanding any other provision of this division, the budgetary effects from this division shall be counted as amounts designated as being for an emergency requirement pursuant to section 251(b)(2)(A) of such Act. This division may be cited as the Coronavirus Response Additional Supplemental Appropriations Act, 2020. October 1, 2020Read the second time and placed on the calendar